Exhibit 10.1

EXECUTION COPY

FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT

among

PEABODY ENERGY CORPORATION

as the Borrower,

the other Grantors party hereto,

CITIBANK, N.A.,

as Senior Representative for the

First Lien Credit Agreement Secured Parties,

U.S. BANK NATIONAL ASSOCIATION,

as the Second Priority Representative for the

Second Lien Indenture Secured Parties

and

each additional Representative from time to time party hereto

dated as of March 16, 2015



--------------------------------------------------------------------------------

FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT dated as of March 16, 2015 (as
amended, supplemented or otherwise modified from time to time, this
“Agreement”), among PEABODY ENERGY CORPORATION, a Delaware corporation (the
“Borrower”), the other Grantors (as defined below) party hereto, CITIBANK, N.A.,
as Representative for the First Lien Credit Agreement Secured Parties (in such
capacity and together with its successors in such capacity, the “First Lien
Collateral Agent”), U.S. BANK NATIONAL ASSOCIATION, as Representative for the
Second Lien Indenture Secured Parties (in such capacity and together with its
successors in such capacity, the “Second Lien Collateral Agent”), and each
additional Second Priority Representative and Senior Representative that from
time to time becomes a party hereto pursuant to Section 8.09.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the First Lien Collateral Agent (for itself and on behalf of the
First Lien Credit Agreement Secured Parties), the Second Lien Collateral Agent
(for itself and on behalf of the Second Lien Indenture Secured Parties), each
additional Senior Representative (for itself and on behalf of the Additional
Senior Debt Parties under the applicable Additional Senior Debt Facility) and
each additional Second Priority Representative (for itself and on behalf of the
Second Priority Debt Parties under the applicable Second Priority Debt Facility)
agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the First Lien Credit Agreement
or, if defined in the New York UCC, the meanings specified therein. As used in
this Agreement, the following terms have the meanings specified below:

“Additional Second Priority Debt” means any Indebtedness (including any Junior
Lien Obligations) that is incurred, issued or guaranteed by the Borrower and/or
any Guarantor (other than Indebtedness constituting Second Lien Indenture
Obligations), which Indebtedness and guarantees are secured by the Second
Priority Collateral (or any portion thereof) for which the applicable Additional
Second Priority Debt Documents provide that such Indebtedness and guarantees are
to be secured by such Second Priority Collateral on a subordinate or junior
basis to the Senior Debt Obligations; provided, however, that (i) such
Indebtedness is permitted to be incurred, secured and guaranteed on such basis
by each then extant Senior Debt Document and Second Priority Debt Document and
(ii) unless already a party with respect to that series of Additional Second
Priority Debt, the Representative for the holders of such Indebtedness shall
have (A) become party to this Agreement pursuant to, and by satisfying the
conditions set forth in, Section 8.09 hereof and (B) become a party to the
Second Priority Pari Passu Intercreditor Agreement or Junior Lien Intercreditor
Agreement, as applicable, pursuant to, and by satisfying the conditions set
forth therein; provided further that, if such Indebtedness will be the initial
Additional Second Priority Debt incurred by the Borrower, then the Guarantors,
the Second Lien Collateral Agent and the Representative for such Indebtedness
shall have executed and delivered the Second Priority Pari Passu Intercreditor
Agreement or Junior Lien Intercreditor Agreement. Additional Senior Debt shall
include any Registered Equivalent Notes and Guarantees thereof by



--------------------------------------------------------------------------------

the Guarantors issued in exchange therefor. The requirements of clause (i) above
shall be tested only as of (x) the date of execution of such Joinder Agreement,
if pursuant to a commitment entered into at the time of such Joinder Agreement
and (y) with respect to any later commitment or amendment to those terms to
permit such Indebtedness, as of the date of such commitment and/or amendment.
For the avoidance of doubt, notwithstanding the reference to “second priority”
in this Additional Second Priority Debt definition, as used in this Agreement,
this definition includes both Second Lien Obligations and Junior Lien
Obligations.

“Additional Second Priority Debt Documents” means, with respect to any series,
issue or class of Additional Second Priority Debt, the loan agreements, the
promissory notes, indentures, the Second Priority Collateral Documents or other
operative agreements evidencing or governing such Indebtedness.

“Additional Second Priority Debt Facility” means each indenture, loan agreement
or other governing agreement with respect to any Additional Second Priority
Debt.

“Additional Second Priority Debt Obligations” means, with respect to any series,
issue or class of Additional Second Priority Debt, all amounts owing pursuant to
the terms of such Additional Second Priority Debt, including, without
limitation, the obligation (including guarantee obligations) to pay principal,
interest (including interest that accrues after the commencement of a Bankruptcy
Case, regardless of whether such interest is an allowed claim under such
Bankruptcy Case), letter of credit commissions, reimbursement obligations,
charges, expenses, fees, attorneys costs, indemnities and other amounts payable
by a Grantor under any Additional Second Priority Debt Document.

“Additional Second Priority Debt Parties” means, with respect to any series,
issue or class of Additional Second Priority Debt, the holders of such
Indebtedness, the Representative with respect thereto, any trustee or agent
therefor under any related Additional Second Priority Debt Documents and the
beneficiaries of each indemnification obligation undertaken by the Borrower or
any other Grantor under any related Additional Second Priority Debt Documents.

“Additional Senior Debt” means any Indebtedness that is incurred, issued or
guaranteed by the Borrower and/or any Guarantor (other than Indebtedness
constituting First Lien Credit Agreement Obligations) which Indebtedness and
Guarantees are secured by the Senior Collateral (or a portion thereof) on a pari
passu basis with the First Lien Credit Agreement Obligations; provided, however,
that (i) such Indebtedness is permitted to be incurred, secured and guaranteed
on such basis by each then extant Senior Debt Document and Second Priority Debt
Document and (ii) unless already a party with respect to that series of
Additional Senior Debt, the Representative for the holders of such Indebtedness
shall have (A) executed and delivered this Agreement as of the date hereof or
become party to this Agreement pursuant to, and by satisfying the conditions set
forth in, Section 8.09 hereof and (B) become a party to the First Lien
Intercreditor Agreement pursuant to, and by satisfying the conditions set forth
in, Section 5.13 thereof; provided further that, if such Indebtedness will be
the initial Additional Senior Debt incurred by the Borrower, then the
Guarantors, the First Lien Collateral Agent and the Representative for such
Indebtedness shall have executed and delivered the First Lien Intercreditor
Agreement. Additional Senior Debt shall include any Registered Equivalent Notes
and Guarantees thereof by the Guarantors issued in exchange therefor. The
requirements of clause (i) above

 

-2-



--------------------------------------------------------------------------------

shall be tested only as of (x) the date of execution of such Joinder Agreement,
if pursuant to a commitment entered into at the time of such Joinder Agreement
and (y) with respect to any later commitment or amendment to those terms to
permit such Indebtedness, as of the date of such commitment and/or amendment.

“Additional Senior Debt Documents” means, with respect to any series, issue or
class of Additional Senior Debt, the loan agreements, the promissory notes,
indentures, the Senior Collateral Documents or other operative agreements
evidencing or governing such Indebtedness.

“Additional Senior Debt Facility” means each indenture, loan agreement or other
governing agreement with respect to any Additional Senior Debt.

“Additional Senior Debt Obligations” means, with respect to any series, issue or
class of Additional Senior Debt, all amounts owing pursuant to the terms of such
Additional Senior Debt, including, without limitation, the obligation (including
guarantee obligations) to pay principal, interest (including interest that
accrues after the commencement of a Bankruptcy Case, regardless of whether such
interest is an allowed claim under such Bankruptcy Case), letter of credit
commissions, reimbursement obligations, charges, expenses, fees, attorneys
costs, indemnities and other amounts payable by a Grantor under any Additional
Senior Debt Document.

“Additional Senior Debt Parties” means, with respect to any series, issue or
class of Additional Senior Debt, the holders of such Indebtedness, the
Representative with respect thereto, any trustee or agent therefor under any
related Additional Senior Debt Documents and the beneficiaries of each
indemnification obligation undertaken by the Borrower or any Guarantor under any
related Additional Senior Debt Documents.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.

“Bankruptcy Code” means Title 11 of the United States Code, as amended or any
similar federal or state law for the relief of debtors.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Class Debt” has the meaning assigned to such term in Section 8.09.

“Class Debt Parties” has the meaning assigned to such term in Section 8.09.

“Class Debt Representatives” has the meaning assigned to such term in
Section 8.09.

 

-3-



--------------------------------------------------------------------------------

“Collateral” means the Senior Collateral and the Second Priority Collateral.

“Collateral Documents” means the Senior Collateral Documents and the Second
Priority Collateral Documents.

“Commission” means the United States Securities and Exchange Commission and any
successor agency thereto.

“Debt Facility” means any Senior Facility and any Second Priority Debt Facility.

“Designated Second Priority Representative” means (i) the Second Lien Collateral
Agent, until such time as the Second Lien Indenture ceases to be the only Second
Priority Debt Facility under this Agreement and (ii) thereafter, the Second Lien
Collateral Agent or such other replacement Second Priority Representative
designated by the Borrower and/or such other replacement Second Priority
Representative in a written notice to the Designated Senior Representative as
the “Designated Second Priority Representative” for purposes hereof in
accordance with the terms of any Second Priority Pari Passu Intercreditor
Agreement and/or Junior Lien Intercreditor Agreement, as applicable.

“Designated Senior Representative” means (i) if at any time there is only one
Senior Representative for a Senior Facility with respect to which the Discharge
of Senior Obligations has not occurred, such Senior Representative and (ii) at
any time when clause (i) does not apply, the Applicable Authorized
Representative (as defined in the First Lien Intercreditor Agreement) at such
time.

“DIP Financing” has the meaning assigned to such term in Section 6.01.

“Discharge” means, with respect to any Shared Collateral and any Debt Facility,
the date on which such Debt Facility and the Senior Obligations or Second
Priority Debt Obligations thereunder, as the case may be, are no longer secured
by and no longer required to be secured by such Shared Collateral pursuant to
the terms of the documentation governing such Debt Facility. The term
“Discharged” shall have a corresponding meaning.

“Discharge of First Lien Credit Agreement Obligations” means, the Discharge of
the First Lien Credit Agreement Obligations with respect to Shared Collateral;
provided that the Discharge of First Lien Credit Agreement Obligations shall not
be deemed to have occurred in connection with a Refinancing of such First Lien
Credit Agreement Obligations with an Additional Senior Debt Facility secured by
such Shared Collateral under one or more Additional Senior Debt Documents which
has been designated in writing by the First Lien Collateral Agent (under the
First Lien Credit Agreement so Refinanced) to the Designated Senior
Representative as the “First Lien Credit Agreement” for purposes of this
Agreement.

“Discharge of Senior Obligations” means the date on which the Discharge of First
Lien Credit Agreement Obligations and the Discharge of all Additional Senior
Debt Obligations has occurred.

 

-4-



--------------------------------------------------------------------------------

“First Lien Cap” means, on any date of determination, the sum of (a) the greater
of (i) $3,000,000,000 less the aggregate amount of Senior Obligations prepaid,
defeased or retired with the proceeds from any Sale and Lease-Back Transaction,
as defined in, and in accordance with, Section 4.10 of the Second Lien
Indenture, (ii) 2.50 multiplied by the Consolidated EBITDA (as defined in the
Second Lien Indenture as in effect on the date hereof unless modified in a
manner that increases the First Lien Cap) as of the last day of the most
recently ended period of four consecutive fiscal quarters prior to such date of
determination for which financial statements were filed by the Borrower with the
Commission and (iii) 25% of Consolidated Net Tangible Assets (as defined in the
Second Lien Indenture as in effect on the date hereof unless modified in a
manner that increases the First Lien Cap) on the date of such determination and
(b) all obligations permitted to be incurred under clause (bb) of the definition
of “Permitted Liens” as in effect on the date hereof (unless modified in a
manner that increases the First Lien Cap) in the Second Lien Indenture that are
not Second Lien Indenture Obligations.

“First Lien Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement and shall include any successor
Collateral Agent under the First Lien Credit Agreement.

“First Lien Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of September 24, 2013, among the Borrower, the lenders from
time to time party thereto, Citibank, N.A., as administrative agent, the First
Lien Collateral Agent and the other parties thereto, as amended by the Omnibus
Amendment Agreement dated as of February 5, 2015 among the Borrower, the lenders
from time to time party thereto, Citibank, N.A., as administrative agent, the
First Lien Collateral Agent and the other parties thereto and as further
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time and, subject to Section 8.10, shall include any
Refinanced First Lien Credit Agreement identified by the Borrower in writing as
the First Lien Credit Agreement.

“First Lien Credit Agreement Loan Documents” means the First Lien Credit
Agreement and the other “Loan Documents” as defined in the First Lien Credit
Agreement.

“First Lien Credit Agreement Obligations” means the “Secured Obligations” as
defined in the First Lien Credit Agreement; provided, that if, as of the date of
the incurrence of any Additional Senior Debt, the sum of: (1) the aggregate
principal amount of Loans of the Borrower then outstanding under the First Lien
Credit Agreement; plus (2) unreimbursed amounts in respect of Letters of Credit
under the First Lien Credit Agreement, is in excess of the sum of (x) the First
Lien Cap plus (y) the amount of any premium on any Indebtedness under the First
Lien Credit Agreement in connection with any Refinancing, extension, renewal,
restatement, refunding or replacement thereof, plus fees and expenses incurred
in connection therewith, (the “Total First Lien Cap Amount”), then only that
portion of such Indebtedness and such unreimbursed amounts in respect of Letters
of Credit (on a pro rata basis based on the aggregate outstanding principal
amount of such Indebtedness and face amount of Letters of Credit not reimbursed)
that does not exceed the Total First Lien Cap Amount shall be included in First
Lien Credit Agreement Obligations. For the avoidance of doubt, Cash Management
Obligations and Swap Obligations shall not be subject to the Total First Lien
Cap Amount.

“First Lien Credit Agreement Secured Parties” means the “Secured Parties” as
defined in the First Lien Credit Agreement.

 

-5-



--------------------------------------------------------------------------------

“First Lien Intercreditor Agreement” has the meaning assigned to the term
“Pari-Passu Intercreditor Agreement” in the First Lien Credit Agreement.

“Grantors” means the Borrower, the other Guarantors and each of their respective
Subsidiaries which has granted a security interest pursuant to any Collateral
Document to secure any Secured Obligations. The Grantors existing on the date
hereof are listed on the signature pages hereto as Grantors.

“Guarantors” has the meaning assigned to such term in the First Lien Credit
Agreement.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Borrower or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Borrower or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Borrower or any other Grantor or any similar case or proceeding
relative to the Borrower or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Borrower or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Borrower or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Joinder Agreement” means a supplement to this Agreement in substantially the
form of Annex II or Annex III hereof.

“Junior Lien Intercreditor Agreement” has the meaning assigned to such term in
the Second Lien Indenture.

“Junior Lien Obligations” has the meaning assigned to such term in the Second
Lien Indenture.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any capitalized lease having substantially the same economic
effect as any of the foregoing).

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Officer’s Certificate” has the meaning provided to such term in Section 8.08.

 

-6-



--------------------------------------------------------------------------------

“Permitted Refinancing Increase” means, with respect to the Refinancing of any
Indebtedness, an amount equal to (a) any premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
Refinancing, (b) any unpaid accrued interest on the Indebtedness being
Refinanced, (c) any existing commitments unutilized under the Indebtedness being
Refinanced and (d) any amount by which the original principal amount of any
Indebtedness has been repaid.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).

“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the Senior Debt Documents or the Second Priority Debt Documents, as
applicable, continue to accrue after the commencement of any Insolvency or
Liquidation Proceeding, whether or not such interest, fees, expenses and other
charges are allowed or allowable under the Bankruptcy Law or in any such
Insolvency or Liquidation Proceeding.

“Proceeds” means the proceeds of any sale, collection or other liquidation of
Shared Collateral and any payment or distribution made in respect of Shared
Collateral in a Bankruptcy Case and any amounts received by any Senior
Representative or any Senior Secured Party from a Second Priority Debt Party in
respect of Shared Collateral pursuant to this Agreement.

“Recovery” has the meaning assigned to such term in Section 6.04.

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter into alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part along with any Permitted Refinancing Increase), including by adding or
replacing lenders, creditors, agents, borrowers and/or guarantors, and
including, in each case, but not limited to, after the original instrument
giving rise to such indebtedness has been terminated and including, in each
case, through any credit agreement, indenture or other agreement. “Refinanced”
and “Refinancing” have correlative meanings.

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the Commission.

“Representatives” means the Senior Representatives and the Second Priority
Representatives.

“Second Lien Indenture” means that certain Indenture dated as of the date hereof
among the Borrower, the Guarantors and U.S. Bank National Association, as
trustee and collateral agent, as amended, restated, amended and restated,
extended, supplemented or otherwise

 

-7-



--------------------------------------------------------------------------------

modified from time to time and, subject to Section 8.10, shall include any
Refinanced Indenture identified by the Borrower in writing as the Second Lien
Indenture.

“Second Lien Indenture Documents” means the Second Lien Indenture and the
“Security Documents” as defined in the Second Lien Indenture.

“Second Lien Indenture Obligations” means the Indebtedness incurred and
Obligations under (as defined in the Second Lien Indenture) the Second Lien
Indenture.

“Second Lien Indenture Secured Parties” means the holders of Second Lien
Indenture Obligations, the Second Lien Collateral Agent and the trustee under
the Second Lien Indenture.

“Second Lien Obligations” has the meaning assigned to such term in the Second
Lien Indenture.

“Second Lien Security Agreement” means the “Security Agreement” as defined in
the Second Lien Indenture.

“Second Priority Class Debt” has the meaning assigned to such term in
Section 8.09.

“Second Priority Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

“Second Priority Class Debt Representative” has the meaning assigned to such
term in Section 8.09.

“Second Priority Collateral” means any “Collateral” as defined in any Second
Lien Indenture Document or any other Second Priority Debt Document and any other
assets of the Borrower or any other Grantor with respect to which a Lien is
granted or purported to be granted or required to be granted pursuant to a
Second Priority Collateral Document as security for any Second Priority Debt
Obligation.

“Second Priority Collateral Documents” means the Second Lien Security Agreement
and the other “Security Documents” as defined in the Second Lien Indenture and
each of the collateral agreements, security agreements, mortgages, deeds of
trust and other instruments and documents executed and delivered by the Borrower
or any other Grantor for purposes of providing collateral security for any
Second Priority Debt Obligation.

“Second Priority Debt” means any Second Lien Indenture Obligations and any
Additional Second Priority Debt.

“Second Priority Debt Documents” means the Second Lien Indenture Documents and
any Additional Second Priority Debt Documents.

“Second Priority Debt Facilities” means the Second Lien Indenture and any
Additional Second Priority Debt Facilities.

 

-8-



--------------------------------------------------------------------------------

“Second Priority Debt Obligations” means the Second Lien Indenture Obligations
and any Additional Second Priority Debt Obligations.

“Second Priority Debt Parties” means the Second Lien Indenture Secured Parties
and any Additional Second Priority Debt Parties.

“Second Priority Enforcement Date” means, with respect to any Second Priority
Representative, the date which is 180 days after the occurrence of both (i) an
Event of Default (under and as defined in the Second Priority Debt Document for
which such Second Priority Representative has been named as Representative) and
(ii) the Designated Senior Representative’s and each other Representative’s
receipt of written notice from such Second Priority Representative that (x) such
Second Priority Representative is the Designated Second Priority Representative
and that an Event of Default (under and as defined in the Second Priority Debt
Document for which such Second Priority Representative has been named as
Representative) has occurred and is continuing and (y) the Second Priority Debt
Obligations of the series with respect to which such Second Priority
Representative is the Second Priority Representative are currently due and
payable in full (whether as a result of acceleration thereof or otherwise) in
accordance with the terms of the applicable Second Priority Debt Document;
provided that the Second Priority Enforcement Date shall be stayed and shall not
occur and shall be deemed not to have occurred (1) at any time the Designated
Senior Representative has commenced and is diligently pursuing any enforcement
action with respect to all or any material portion of the Shared Collateral
(with prompt written notice of the commencement of such action to be given to
such Second Priority Representative) or (2) at any time the Grantor which has
granted a security interest in such Shared Collateral is then a debtor under or
with respect to (or otherwise subject to) any Insolvency or Liquidation
Proceeding.

“Second Priority Lien” means the Liens on the Second Priority Collateral in
favor of Second Priority Debt Parties under Second Priority Collateral
Documents.

“Second Priority Pari Passu Intercreditor Agreement” has the meaning assigned to
the term “Pari Passu Intercreditor Agreement” in the Second Lien Indenture.

“Second Priority Representative” means (i) in the case of the Second Lien
Indenture Obligations or the Second Lien Indenture Secured Parties, the Second
Lien Collateral Agent and (ii) in the case of any Second Priority Debt Facility
incurred after the date hereof and the Second Priority Debt Parties thereunder,
the trustee, administrative agent, collateral agent, security agent or similar
agent under such Second Priority Debt Facility that is named as the
Representative in respect of such Second Priority Debt Facility in the
applicable Joinder Agreement.

“Secured Obligations” means the Senior Obligations and the Second Priority Debt
Obligations.

“Secured Parties” means the Senior Secured Parties and the Second Priority Debt
Parties.

“Senior Class Debt” has the meaning assigned to such term in Section 8.09.

 

-9-



--------------------------------------------------------------------------------

“Senior Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

“Senior Class Debt Representative” has the meaning assigned to such term in
Section 8.09.

“Senior Collateral” means any “Collateral” as defined in any First Lien Credit
Agreement Loan Document or any other Senior Debt Document and any other assets
of the Borrower or any other Grantor with respect to which a Lien is granted or
purported to be granted or required to be granted pursuant to a Senior
Collateral Document as security for any Senior Obligations.

“Senior Collateral Documents” means the “Security Documents” as defined in the
First Lien Credit Agreement, the First Lien Intercreditor Agreement (upon and
after the initial execution and delivery thereof by the initial parties thereto)
and each of the collateral agreements, security agreements, mortgages, deeds of
trust and other instruments and documents executed and delivered by the Borrower
or any other Grantor for purposes of providing collateral security for any
Senior Obligation.

“Senior Debt Documents” means the First Lien Credit Agreement Loan Documents and
any Additional Senior Debt Documents.

“Senior Facilities” means the First Lien Credit Agreement and any Additional
Senior Debt Facilities.

“Senior Lien” means the Liens on the Senior Collateral in favor of the Senior
Secured Parties under the Senior Collateral Documents.

“Senior Obligations” means the First Lien Credit Agreement Obligations and any
Additional Senior Debt Obligations.

“Senior Representative” means (i) in the case of any First Lien Credit Agreement
Obligations or the First Lien Credit Agreement Secured Parties, the First Lien
Collateral Agent and (ii) in the case of any Additional Senior Debt Facility and
the Additional Senior Debt Parties thereunder, the trustee, administrative
agent, collateral agent, security agent or similar agent under such Additional
Senior Debt Facility that is named as the Representative in respect of such
Additional Senior Debt Facility hereunder or in the applicable Joinder
Agreement.

“Senior Secured Parties” means the First Lien Credit Agreement Secured Parties
and any Additional Senior Debt Parties.

“Shared Collateral” means, at any time, Collateral in which the holders of
Senior Obligations under at least one Senior Facility and the holders of Second
Priority Debt Obligations under at least one Second Priority Debt Facility (or
their Representatives) hold a security interest at such time (or, in the case of
the Senior Facilities, are deemed pursuant to Article II to hold a security
interest). If, at any time, any portion of the Senior Collateral under one or
more Senior Facilities does not constitute Second Priority Collateral under one
or more Second Priority Debt Facilities, then such portion of such Senior
Collateral shall constitute Shared Collateral

 

-10-



--------------------------------------------------------------------------------

only with respect to the Second Priority Debt Facilities for which it
constitutes Second Priority Collateral and shall not constitute Shared
Collateral for any Second Priority Debt Facility which does not have a security
interest in such Collateral at such time.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Total First Lien Cap Amount” has the meaning assigned to such term in the
definition of First Lien Credit Agreement Obligations.

“Uniform Commercial Code” or “UCC” means, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive. Any references to the Second Lien
Collateral Agent and the trustee under the Second Lien Indenture means such
entity as “collateral agent” or “trustee”, as applicable, under the Second Lien
Indenture and/or the other Second Lien Indenture Documents, and not in any other
capacity, including their respective individual capacities.

 

-11-



--------------------------------------------------------------------------------

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01. Subordination.

(a) Notwithstanding the date, time, manner, method or order of filing or
recordation of any document or instrument or of grant, attachment or perfection
of any Liens granted to any Second Priority Representative or any Second
Priority Debt Parties on the Shared Collateral or of any Liens granted to any
Senior Representative or any other Senior Secured Party on the Shared Collateral
(or any actual or alleged defect in any of the foregoing) and notwithstanding
any provision of the UCC, any applicable law, any Second Priority Debt Document
or any Senior Debt Document or any other circumstance whatsoever, each Second
Priority Representative, on behalf of itself and each Second Priority Debt Party
under its Second Priority Debt Facility, hereby agrees that (a) any Lien on the
Shared Collateral securing any Senior Obligations now or hereafter held by or on
behalf of any Senior Representative or any other Senior Secured Party or other
agent or trustee therefor, regardless of how acquired, whether by grant,
statute, operation of law, subrogation or otherwise, shall have priority over
and be senior in all respects and prior to any Lien on the Shared Collateral
securing any Second Priority Debt Obligations and (b) any Lien on the Shared
Collateral securing any Second Priority Debt Obligations now or hereafter held
by or on behalf of any Second Priority Representative, any Second Priority Debt
Parties or any Second Priority Representative or other agent or trustee
therefor, regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, shall be junior and subordinate in all respects
to all Liens on the Shared Collateral securing any Senior Obligations. All Liens
on the Shared Collateral securing any Senior Obligations shall be and remain
senior in all respects and prior to all Liens on the Shared Collateral securing
any Second Priority Debt Obligations for all purposes, whether or not such Liens
securing any Senior Obligations are subordinated to any Lien securing any other
obligation of the Borrower, any Grantor or any other Person or otherwise
subordinated, voided, avoided, invalidated or lapsed.

SECTION 2.02. Nature of Senior Lender Claims. Each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, acknowledges that, in accordance with the
provisions of the Senior Debt Documents (a) a portion of the Senior Obligations
is revolving in nature and that the amount thereof that may be outstanding at
any time or from time to time may be increased or reduced and subsequently
reborrowed, (b) the terms of the Senior Debt Documents and the Senior
Obligations may be amended, supplemented or otherwise modified, and the Senior
Obligations, or a portion thereof, may be Refinanced from time to time and
(c) the aggregate amount of the Senior Obligations may be increased, in each
case, without notice to or consent by the Second Priority Representatives or the
Second Priority Debt Parties and without affecting the provisions hereof. The
Lien priorities provided for in Section 2.01 shall not be altered or otherwise
affected by any amendment, supplement or other modification, or any Refinancing,
of either the Senior Obligations or the Second Priority Debt Obligations, or any
portion thereof. As between the Borrower and the other Grantors and the Second
Priority Debt Parties, the foregoing provisions will not limit or otherwise
affect the obligations of the Borrower and the Grantors contained in any Second
Priority Debt Document with respect to the incurrence of additional Senior
Obligations.

 

-12-



--------------------------------------------------------------------------------

SECTION 2.03. Prohibition on Contesting Liens . Each of the Second Priority
Representatives, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that it shall not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the validity,
extent, perfection, priority or enforceability of any Lien securing any Senior
Obligations held (or purported to be held) by or on behalf of any Senior
Representative or any of the other Senior Secured Parties or other agent or
trustee therefor in any Senior Collateral, and each Senior Representative, for
itself and on behalf of each Senior Secured Party under its Senior Facility,
agrees that it shall not (and hereby waives any right to) contest or support any
other Person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), the validity, extent, perfection, priority or
enforceability of any Lien securing any Second Priority Debt Obligations held
(or purported to be held) by or on behalf of any Second Priority Representative
or any of the Second Priority Debt Parties in the Second Priority Collateral.
Notwithstanding the foregoing, no provision in this Agreement shall be construed
to prevent or impair the rights of any Senior Representative to enforce this
Agreement (including the priority of the Liens securing the Senior Obligations
as provided in Section 2.01) or any of the Senior Debt Documents.

SECTION 2.04. No Other Liens, Rights or Remedies.

(a) The parties hereto agree that, so long as the Discharge of Senior
Obligations has not occurred, none of the Grantors shall, or shall permit any of
its subsidiaries to, grant or permit any Lien on any asset to secure any Second
Priority Debt Obligation and no Second Priority Debt Party shall hold any Lien
on any asset to secure any Second Priority Debt Obligation, unless such Grantor
has granted, or concurrently therewith grants, a senior priority Lien on such
asset to secure the Senior Obligations. To the extent that the provisions of the
immediately preceding sentence are not complied with for any reason, without
limiting any other right or remedy available to any Senior Representative or any
other Senior Secured Party, each Second Priority Representative agrees, for
itself and on behalf of the other Second Priority Debt Parties, that (i) each
Second Priority Representative and the other Second Priority Debt Parties shall
be deemed to hold and have held such Lien for the benefit of each of the Senior
Priority Representatives and the other Senior Secured Parties and (ii) any
amounts received by or distributed to any Second Priority Debt Party pursuant to
or as a result of any Lien granted in contravention of this Section 2.04 shall
be subject to Section 4.02.

(b) To the extent any of the Grantors or any of their respective subsidiaries
grants or permits a Second Priority Representative or any other Second Priority
Debt Party any right or remedy with respect to the Shared Collateral that has
not also been granted or permitted to the Senior Representative or any other
Senior Secured Party, each Second Priority Representative agrees, for itself and
on behalf of the other Second Priority Debt Parties, that (i) such Second
Priority Representative shall be required to exercise such right or remedy at
the direction of the Designated Senior Representative and (ii) any exercise of
such right or remedy by such Second Priority Representative shall be for the
benefit of the Senior Representatives and the other Senior Secured Parties
pursuant to and in accordance with the terms of this Agreement.

 

-13-



--------------------------------------------------------------------------------

SECTION 2.05. Perfection of Liens. Except for the limited agreements of the
Senior Representatives pursuant to Section 5.05 hereof, none of the Senior
Representatives or the Senior Secured Parties shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the Shared
Collateral for the benefit of the Second Priority Representatives or the Second
Priority Debt Parties. The provisions of this Agreement are intended solely to
govern the respective Lien priorities as between the Senior Secured Parties and
the Second Priority Debt Parties and shall not impose on the Senior
Representatives, the Senior Secured Parties, the Second Priority
Representatives, the Second Priority Debt Parties or any agent or trustee
therefor any obligations in respect of the disposition of Proceeds of any Shared
Collateral which would conflict with prior perfected claims therein in favor of
any other Person or any order or decree of any court or governmental authority
or any applicable law.

SECTION 2.06. Certain Cash Collateral. Notwithstanding anything in this
Agreement or any other Senior Debt Documents or Second Priority Debt Documents
to the contrary, collateral consisting of cash and cash equivalents pledged to
secure First Lien Credit Agreement Obligations consisting of reimbursement
obligations in respect of Letters of Credit or otherwise held by the First Lien
Collateral Agent pursuant to Section 2.03(g), 2.04, 2.05, 2.17 or Article VIII
of the First Lien Credit Agreement (or any equivalent successor provision) shall
be applied as specified in the First Lien Credit Agreement and will not
constitute Shared Collateral.

ARTICLE III

Enforcement

SECTION 3.01. Exercise of Remedies.

(a) So long as the Discharge of Senior Obligations has not occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Borrower or any other Grantor, (i) neither any Second Priority
Representative nor any Second Priority Debt Party will (x) exercise or seek to
exercise any rights or remedies (including setoff) with respect to any Shared
Collateral in respect of any Second Priority Debt Obligations, or institute any
action or proceeding with respect to such rights or remedies (including any
action of foreclosure), (y) contest, protest or object to any foreclosure
proceeding or action brought with respect to the Shared Collateral or any other
Senior Collateral by any Senior Representative or any Senior Secured Party in
respect of the Senior Obligations, the exercise of any right by any Senior
Representative or any Senior Secured Party (or any agent or sub-agent on their
behalf) in respect of the Senior Obligations under any lockbox agreement,
control agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which any Senior Representative or any Senior Secured Party
either is a party or may have rights as a third party beneficiary, or any other
exercise by any such party of any rights and remedies relating to the Shared
Collateral under the Senior Debt Documents or otherwise in respect of the Senior
Collateral or the Senior Obligations, or (z) object to the forbearance by the
Senior Secured Parties from bringing or pursuing any foreclosure proceeding or
action or any other exercise of any rights or remedies relating to the Shared
Collateral in respect of Senior Obligations and (ii) the Senior Representatives
and the Senior Secured Parties shall have the exclusive right to enforce rights,
exercise remedies (including setoff and the right to credit bid their debt) and
make determinations regarding the release, disposition or restrictions with
respect to the Shared Collateral without any consultation with or the consent of
any Second Priority Representative or any Second Priority Debt Party; provided,
however, that (A) in any Insolvency or Liquidation Proceeding commenced by or
against the

 

-14-



--------------------------------------------------------------------------------

Borrower or any other Grantor, any Second Priority Representative may file a
claim or statement of interest with respect to the Second Priority Debt
Obligations under its Second Priority Debt Facility, (B) any Second Priority
Representative may take any action (not adverse to the prior Liens on the Shared
Collateral securing the Senior Obligations or the rights of the Senior
Representatives or the Senior Secured Parties to exercise remedies in respect
thereof) in order to create, prove, perfect, preserve or protect (but not
enforce) its rights in, and perfection and priority of its Lien on, the Shared
Collateral, (C) any Second Priority Representative and the Second Priority
Secured Parties may exercise their rights and remedies as unsecured creditors,
to the extent provided in Section 5.04, (D) the Second Priority Debt Parties may
file any responsive or defensive pleadings in opposition to any motion, claim,
adversary proceeding or other pleading made by any person objecting to or
otherwise seeking the disallowance of the claims of the Second Priority Debt
Parties or the avoidance of any Second Priority Lien to the extent not
inconsistent with the terms of this Agreement, and (E) from and after the Second
Priority Enforcement Date, the Designated Second Priority Representative may
exercise or seek to exercise any rights or remedies (including setoff) with
respect to any Shared Collateral in respect of any Second Priority Debt
Obligations, or institute any action or proceeding with respect to such rights
or remedies (including any action of foreclosure). In exercising rights and
remedies with respect to the Senior Collateral, the Senior Representatives and
the Senior Secured Parties may enforce the provisions of the Senior Debt
Documents and exercise remedies thereunder, all in such order and in such manner
as they may determine in the exercise of their sole discretion and without
consultation with any Second Priority Representative or any other Second
Priority Debt Party and regardless of whether any such exercise is adverse to
the interest of any Second Priority Debt Party. Such exercise and enforcement
shall include the rights of an agent appointed by them to sell or otherwise
dispose of Shared Collateral upon foreclosure, to incur expenses in connection
with such sale or disposition and to exercise all the rights and remedies of a
secured lender under the Uniform Commercial Code of any applicable jurisdiction
and of a secured creditor under Bankruptcy Laws of any applicable jurisdiction.

(b) So long as the Discharge of Senior Obligations has not occurred, except as
expressly provided in the proviso in clause (ii) of Section 3.01(a), each Second
Priority Representative, on behalf of itself and each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that it will not, in the context
of its role as secured creditor, take or receive any Shared Collateral or any
Proceeds of Shared Collateral in connection with the exercise of any right or
remedy (including setoff) with respect to any Shared Collateral in respect of
Second Priority Debt Obligations. Without limiting the generality of the
foregoing, unless and until the Discharge of Senior Obligations has occurred,
except as expressly provided in the proviso in clause (ii) of Section 3.01(a),
the sole right of the Second Priority Representatives and the Second Priority
Debt Parties with respect to the Shared Collateral is to hold a Lien on the
Shared Collateral in respect of Second Priority Debt Obligations pursuant to the
Second Priority Debt Documents for the period and to the extent granted therein
and to receive a share of the Proceeds thereof, if any, after the Discharge of
Senior Obligations has occurred.

(c) Subject to the proviso in clause (ii) of Section 3.01(a), (i) each Second
Priority Representative, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, agrees that neither such Second
Priority Representative nor any such Second Priority Debt Party will take any
action that would hinder any exercise of remedies undertaken by any Senior
Representative or any Senior Secured Party with respect to the Shared

 

-15-



--------------------------------------------------------------------------------

Collateral under the Senior Debt Documents, including any sale, lease, exchange,
transfer or other disposition of the Shared Collateral, whether by foreclosure
or otherwise, and (ii) each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives any and all rights it or any such Second Priority Debt
Party may have as a junior lien creditor or otherwise to object to the manner in
which the Senior Representatives or the Senior Secured Parties seek to enforce
or collect the Senior Obligations or the Liens granted on any of the Senior
Collateral, regardless of whether any action or failure to act by or on behalf
of any Senior Representative or any other Senior Secured Party is adverse to the
interests of the Second Priority Debt Parties.

(d) Each Second Priority Representative hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Second Priority Debt
Document shall be deemed to restrict in any way the rights and remedies of the
Senior Representatives or the Senior Secured Parties with respect to the Senior
Collateral as set forth in this Agreement and the Senior Debt Documents.

(e) Subject to Section 3.01(a), the Designated Senior Representative shall have
the exclusive right to exercise any right or remedy with respect to the Shared
Collateral and shall have the exclusive right to determine and direct the time,
method and place for exercising such right or remedy or conducting any
proceeding with respect thereto. Following the Discharge of Senior Obligations,
the Designated Second Priority Representative shall have the exclusive right to
exercise any right or remedy with respect to the Collateral, and the Designated
Second Priority Representative shall have the exclusive right to direct the
time, method and place of exercising or conducting any proceeding for the
exercise of any right or remedy available to the Second Priority Debt Parties
with respect to the Collateral, or of exercising or directing the exercise of
any trust or power conferred on the Second Priority Representatives, or for the
taking of any other action authorized by the Second Priority Collateral
Documents; provided, however, that nothing in this Section 3.01(e) shall impair
the right of any Second Priority Representative or other agent or trustee acting
on behalf of the Second Priority Debt Parties to take such actions with respect
to the Collateral after the Discharge of Senior Obligations as may be otherwise
required or authorized pursuant to any intercreditor agreement governing the
Second Priority Debt Parties or the Second Priority Debt Obligations.

SECTION 3.02. Cooperation. Subject to the proviso in clause (ii) of
Section 3.01(a), each Second Priority Representative, on behalf of itself and
each Second Priority Debt Party under its Second Priority Debt Facility, agrees
that, unless and until the Discharge of Senior Obligations has occurred, it will
not commence, or join with any Person (other than the Senior Secured Parties and
the Senior Representatives upon the request of the Designated Senior
Representative) in commencing, any enforcement, collection, execution, levy or
foreclosure action or proceeding with respect to any Lien held by it in the
Shared Collateral under any of the Second Priority Debt Documents or otherwise
in respect of the Second Priority Debt Obligations.

SECTION 3.03. Actions upon Breach. Should any Second Priority Representative or
any Second Priority Debt Party, contrary to this Agreement, in any way take,
attempt to take or threaten to take any action with respect to the Shared
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement) or fail to take any action required by this
Agreement, this Agreement shall create a rebuttable presumption and admission

 

-16-



--------------------------------------------------------------------------------

by such Second Priority Debt Party that any Senior Representative or other
Senior Secured Party (in its or their

own name or in the name of the Borrower or any other Grantor) or the Borrower
may obtain (and any such Senior Representative or other Senior Secured Party may
obtain) relief against such Second Priority Representative or such Second
Priority Debt Party by injunction, specific performance or other appropriate
equitable relief. Each Second Priority Representative, on behalf of itself and
each Second Priority Debt Party under its Second Priority Facility, hereby
(i) agrees that the Senior Secured Parties’ damages from the actions of the
Second Priority Representatives or any Second Priority Debt Party may at that
time be difficult to ascertain and may be irreparable and waives any defense
that the Borrower, any other Grantor or the Senior Secured Parties cannot
demonstrate damage or be made whole by the awarding of damages and
(ii) irrevocably waives any defense based on the adequacy of a remedy at law and
any other defense that might be asserted to bar the remedy of specific
performance in any action that may be brought by any Senior Representative or
any other Senior Secured Party.

ARTICLE IV

Payments

SECTION 4.01. Application of Proceeds. After an event of default under any
Senior Debt Document has occurred and until such event of default is cured or
waived, so long as the Discharge of Senior Obligations has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
the Borrower or any other Grantor, the Shared Collateral or Proceeds thereof or
any proceeds received in connection with the sale or other disposition of, or
collection on, such Shared Collateral upon the exercise of remedies shall be
applied by the Designated Senior Representative to the Senior Obligations in
such order as specified in the relevant Senior Debt Documents (including the
First Lien Intercreditor Agreement) until the Discharge of Senior Obligations
has occurred; provided, that any non-cash Shared Collateral or non-cash proceeds
may be held by the applicable Senior Representative as Shared Collateral unless
the failure to apply such amounts would be commercially unreasonable. Upon the
Discharge of Senior Obligations, each applicable Senior Representative shall
deliver promptly to the Designated Second Priority Representative any Shared
Collateral or Proceeds thereof held by it in the same form as received, with any
necessary endorsements, or as a court of competent jurisdiction may otherwise
direct, to be applied by the Designated Second Priority Representative to the
Second Priority Debt Obligations in such order as specified in the relevant
Second Priority Debt Documents (including any Second Priority Pari Passu
Intercreditor Agreement or Junior Lien Intercreditor Agreement, as applicable).

SECTION 4.02. Payments Over. Unless and until the Discharge of Senior
Obligations has occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Borrower or any other Grantor,
any Shared Collateral or Proceeds thereof received by any Second Priority
Representative or any Second Priority Debt Party in connection with the exercise
of any right or remedy (including setoff) relating to the Shared Collateral, in
contravention of this Agreement or otherwise, shall be segregated and held in
trust for the benefit of and forthwith paid over to the Designated Senior
Representative for the benefit of the Senior Secured Parties in the same form as
received, with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct. The Designated Senior Representative is
hereby authorized to make any such endorsements as agent for each of the Second
Priority Representatives or any such Second Priority Debt Party. This
authorization is coupled with an interest and is irrevocable.

 

-17-



--------------------------------------------------------------------------------

ARTICLE V

Other Agreements

SECTION 5.01. Releases.

(a) Each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, agrees that: (1) in
connection with any exercise of any Senior Representatives’ rights or remedies
in respect of the Shared Collateral, in each case prior to the Discharge of
Senior Obligations, such Senior Representative, for itself or on behalf of any
of the Senior Secured Parties, releases any of its Liens on any part of the
Shared Collateral or such Senior Representative, for itself or on behalf of any
of the Senior Secured Parties releases any Grantor from its obligations under
its guaranty of the Senior Obligations, then the Liens, if any, of each Second
Priority Representative, for itself or for the benefit of the Second Priority
Debt Parties, on such Shared Collateral, and the obligations of such Grantor
under its guaranty of the Second Priority Debt Obligations, shall be
automatically, unconditionally and simultaneously released, (2) if in connection
with any exercise of any Senior Representatives’ remedies, in each case prior to
the Discharge of Senior Obligations, the equity interests of any Person are
foreclosed upon or otherwise disposed of and such Senior Representative releases
its Lien on the property or assets of such Person then the Liens of each Second
Priority Representative with respect to the property or assets of such Person
will be automatically released to the same extent as the Liens of such Senior
Representative and (3) in the event of a sale, transfer or other disposition of
any specified item of Shared Collateral (including all or substantially all of
the equity interests of any subsidiary of the Borrower) other than a release
granted upon or following the Discharge of Senior Obligations, the Liens granted
to the Second Priority Representatives and the Second Priority Debt Parties upon
such Shared Collateral to secure Second Priority Debt Obligations shall
terminate and be released and any Grantor released from its obligations under
its Guarantee of Senior Obligations released by a Senior Representative shall be
released under its Guarantee of Second Priority Debt Obligations, automatically
and without any further action, concurrently with the termination and release of
all Liens granted upon such Shared Collateral to secure Senior Obligations;
provided that, in the case of any such sale, transfer or other disposition of
Shared Collateral (other than any sale, transfer or other disposition in
connection with the enforcement or exercise of any rights or remedies with
respect to the Shared Collateral), the Liens granted to the Second Priority
Representatives and the Second Priority Debt Parties shall not be so released if
such sale, transfer or other disposition is not permitted under the terms of any
Second Priority Debt Document. Promptly upon delivery to a Second Priority
Representative of a certificate from a Senior Representative or Grantor stating
that any such termination and release of Liens securing the Senior Priority Debt
Obligations will occur, each Second Priority Representative, for itself or on
behalf of any Second Priority Debt Parties represented by it, shall execute and
deliver, at the Borrower’s or the other Grantor’s sole cost and expense and
without any representation or warranty, to the Senior Representatives or such
Grantor such termination statements, releases and other documents (including
documents which are corresponding second lien versions of termination
statements, releases and other documents that the First Lien Collateral Agent
delivers under the First Lien Credit Agreement to the extent

 

-18-



--------------------------------------------------------------------------------

applicable) so as to confirm the foregoing releases referred to in clauses
(1) and (2) of the first sentence of this clause (a) when such releases occur.
Nothing in this Section 5.01(a) will be deemed to affect any agreement of a
Second Priority Representative, for itself and on behalf of the Second Priority
Debt Parties under its Second Priority Debt Facility, to release the Liens on
the Second Priority Collateral as set forth in the relevant Second Priority Debt
Documents.

(b) Each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility and until the
Discharge of Senior Obligations has occurred (but subject to Section 5.06),
hereby irrevocably constitutes and appoints the Designated Senior Representative
and any officer or agent of the Designated Senior Representative, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Second Priority
Representative or such Second Priority Debt Party or in the Designated Senior
Representative’s own name, from time to time in the Designated Senior
Representative’s discretion, for the purpose of carrying out the terms of
Section 5.01(a), to take any and all appropriate action and to execute any and
all documents and instruments that may be necessary or desirable to accomplish
the purposes of Section 5.01(a), including any termination statements,
endorsements or other instruments of transfer or release.

(c) Unless and until the Discharge of Senior Obligations has occurred, each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, hereby consents to the
application, whether prior to or after an event of default under any Senior Debt
Document of proceeds of Shared Collateral to the repayment of Senior Obligations
pursuant to the Senior Debt Documents; provided that nothing in this
Section 5.01(c) shall be construed to prevent or impair the rights of the Second
Priority Representatives or the Second Priority Debt Parties to receive proceeds
in connection with the Second Priority Debt Obligations not otherwise in
contravention of this Agreement.

(d) Notwithstanding anything to the contrary in any Second Priority Collateral
Document, in the event the terms of a Senior Collateral Document and a Second
Priority Collateral Document each require any Grantor (i) to make payment in
respect of any item of Shared Collateral, (ii) to deliver or afford control over
any item of Shared Collateral to, or deposit any item of Shared Collateral with,
(iii) to register ownership of any item of Shared Collateral in the name of or
make an assignment of ownership of any Shared Collateral or the rights
thereunder to, (iv) cause any securities intermediary, commodity intermediary or
other Person acting in a similar capacity to agree to comply, in respect of any
item of Shared Collateral, with instructions or orders from, or to treat, in
respect of any item of Shared Collateral, as the entitlement holder, (v) hold
any item of Shared Collateral in trust for (to the extent such item of Shared
Collateral cannot be held in trust for multiple parties under applicable law),
(vi) obtain the agreement of a bailee or other third party to hold any item of
Shared Collateral for the benefit of or subject to the control of or, in respect
of any item of Shared Collateral, to follow the instructions of or (vii) obtain
the agreement of a landlord with respect to access to leased premises where any
item of Shared Collateral is located or waivers or subordination of rights with
respect to any item of Shared Collateral in favor of, in any case, both the
Designated Senior Representative and any Second Priority Representative or
Second Priority Debt Party, such Grantor may, until the applicable Discharge of
Senior Obligations has occurred, comply with such requirement under the Second
Priority Collateral Document as it relates to such Shared Collateral by taking
any of the

 

-19-



--------------------------------------------------------------------------------

actions set forth above only with respect to, or in favor of, the Designated
Senior Representative. Until the Discharge of Senior Obligations occurs, to the
extent that any Senior Representative or Senior Secured Parties (i) have
released any Lien on Shared Collateral or any Grantor from its obligation under
its guaranty and any such Liens or guaranty are later reinstated or (ii) obtain
any new liens or additional guarantees from any Grantor, then each Second
Priority Representative, for itself and for the Second Priority Debt Parties
represented by it, shall be granted a Lien on any such Shared Collateral,
subject to the lien subordination provisions of this Agreement, and each Second
Priority Representative, for itself and for the Second Priority Debt Parties
represented by it, shall be granted an additional guaranty, as the case may be.

SECTION 5.02. Insurance and Condemnation Awards. Unless and until the Discharge
of Senior Obligations has occurred, the Designated Senior Representative and the
Senior Secured Parties shall have the sole and exclusive right, subject to the
rights of the Grantors under, and to the extent required by, the Senior Debt
Documents, (a) to be named as additional insured and loss payee under any
insurance policies maintained from time to time by any Grantor, (b) adjust
settlement for any insurance policy covering the Shared Collateral in the event
of any loss thereunder and (c) to approve any award granted in any condemnation
or similar proceeding affecting the Shared Collateral. Unless and until the
Discharge of Senior Obligations has occurred, all proceeds of any such policy
and any such award, if in respect of the Shared Collateral, shall be paid
(i) first, prior to the occurrence of the Discharge of Senior Obligations, to
the Designated Senior Representative for the benefit of Senior Secured Parties
pursuant to the terms of the Senior Debt Documents, (ii) second, after the
occurrence of the Discharge of Senior Obligations, to the Designated Second
Priority Representative for the benefit of the Second Priority Debt Parties
pursuant to the terms of the applicable Second Priority Debt Documents and
(iii) third, if no Second Priority Debt Obligations are outstanding, to the
owner of the subject property, such other Person as may be entitled thereto or
as a court of competent jurisdiction may otherwise direct. If any Second
Priority Representative or any Second Priority Debt Party shall, at any time,
receive any proceeds of any such insurance policy or any such award in
contravention of this Agreement, it shall pay such proceeds over to the
Designated Senior Representative in accordance with the terms of Section 4.02.

SECTION 5.03. Amendments to Debt Documents.

(a) The Senior Debt Documents may be amended, restated, supplemented or
otherwise modified in accordance with their terms, and the Indebtedness under
the Senior Debt Documents may be Refinanced, in each case, without the consent
of any Second Priority Debt Party; provided, however, that, without the consent
of the Designated Second Priority Representative, no such amendment,
restatement, supplement, modification or Refinancing (or successive amendments,
restatements, supplements, modifications or Refinancings) shall contravene any
provision of this Agreement.

(b) Without the prior written consent of the Senior Representatives or unless
permitted under the Senior Debt Documents, unless and until the Discharge of
Senior Obligations has occurred, no Second Priority Debt Document may be
amended, restated, supplemented or otherwise modified and no Indebtedness under
the Second Priority Debt Documents may be Refinanced, to the extent such
amendment, restatement, supplement or modification or Refinancing, or the terms
of such new Second Priority Debt Document, would (i) contravene the provisions

 

-20-



--------------------------------------------------------------------------------

of this Agreement, (ii) change to earlier dates any scheduled dates for payment
of principal (including the final maturity date) under such Second Priority Debt
Document or of interest on Indebtedness under such Second Priority Debt
Document, (iii) modify (or have the effect of a modification of) the mandatory
prepayment provisions of the applicable Second Priority Debt Document for such
Second Priority Debt Facility in a manner that would result in the weighted
average life to maturity being less than the weighted average life to maturity
of the Second Priority Debt under such Second Priority Debt Document prior to
giving effect thereto or (iv) reduce the capacity to incur Indebtedness for
borrowed money constituting Senior Obligations to an amount less than the
aggregate principal amount of term loans and aggregate principal amount of
revolving commitments, in each case, under the Senior Debt Documents on the day
of any such amendment, restatement, supplement, modification or Refinancing;
provided that the holders (and their representatives) of any such Refinancing
indebtedness execute a Joinder Agreement or otherwise bind themselves in writing
to the terms of this Agreement.

(c) Each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, agrees that each
Second Priority Collateral Document under its Second Priority Debt Facility
shall include the following language (or language to similar effect reasonably
approved by the Designated Senior Representative):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the Second Priority Representative pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted in favor of the Senior Secured Parties (as defined in the
First Lien/Second Lien Intercreditor Agreement referred to below), including
liens and security interests granted to Citibank, N.A., as collateral agent,
pursuant to or in connection with the Amended and Restated Credit Agreement,
dated as of September 24, 2013 and as amended on February 5, 2015, among the
Borrower, the lenders from time to time party thereto, Citibank, N.A., as
administrative agent and collateral agent, and the other parties thereto, as
further amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time and (ii) the exercise of any right or
remedy by the Second Priority Representative hereunder is subject to the
limitations and provisions of the First Lien/Second Lien Intercreditor Agreement
dated as of March 16, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “First Lien/Second Lien Intercreditor
Agreement”), among Citibank, N.A., as First Lien Collateral Agent, U.S. Bank
National Association, as Second Lien Collateral Agent, the Borrower and its
subsidiaries and affiliated entities party thereto. In the event of any conflict
between the terms of the First Lien/Second Lien Intercreditor Agreement and the
terms of this Agreement, the terms of the First Lien/Second Lien Intercreditor
Agreement shall govern.”

(d) In the event that each applicable Senior Representative and/or the Senior
Secured Parties enter into any amendment, waiver or consent in respect of any of
the Senior Collateral Documents for the purpose of adding to or deleting from,
or waiving or consenting to any departures from any provisions of, any Senior
Collateral Document or changing in any manner the rights of the Senior
Representatives, the Senior Secured Parties, the Borrower or any other Grantor
thereunder (including the release of any Liens in Senior Collateral) in a manner
that is

 

-21-



--------------------------------------------------------------------------------

applicable to all Senior Facilities, then such amendment, waiver or consent
shall apply automatically to any comparable provision of each comparable Second
Priority Collateral Document without the consent of any Second Priority
Representative or any Second Priority Debt Party and without any action by any
Second Priority Representative, the Borrower or any other Grantor; provided,
however, that (i) no such amendment, waiver or consent shall (A) remove assets
subject to the Second Priority Liens or release any such Liens, except to the
extent that such release is permitted or required by Section 5.01(a) and
provided that there is a concurrent release of the corresponding Senior Liens or
(B) amend, modify or otherwise affect the rights or duties of any Second
Priority Representative in its role as Second Priority Representative without
its prior written consent and (ii) written notice of such amendment, waiver or
consent shall have been given to each Second Priority Representative promptly
after the effectiveness of such amendment, waiver or consent.

(e) Upon the request of the Designated Senior Representative or Designated
Second Priority Representative, the Borrower agrees to deliver to each of the
Designated Senior Representative and the Designated Second Priority
Representative copies of (i) any amendments, supplements or other modifications
to the Senior Debt Documents or the Second Priority Debt Documents and (ii) any
new Senior Debt Documents or Second Priority Debt Documents promptly after
effectiveness thereof.

SECTION 5.04. Rights as Unsecured Creditors. The Second Priority Representatives
and the Second Priority Debt Parties may exercise rights and remedies as
unsecured creditors against the Borrower and any other Grantor in accordance
with the terms of the Second Priority Debt Documents and applicable law so long
as such rights and remedies do not violate any express provision of this
Agreement. Nothing in this Agreement shall prohibit the receipt by any Second
Priority Representative or any Second Priority Debt Party of the required
payments of principal, premium, interest, fees and other amounts due under the
Second Priority Debt Documents so long as such receipt (i) is not the direct or
indirect result of the exercise in contravention of this Agreement by a Second
Priority Representative or any Second Priority Debt Party of rights or remedies
as a secured creditor in respect of Shared Collateral or (ii) whether in
contravention of this Agreement or not, does not have the effect of discharging
the Lien of any Senior Representative or First Lien Collateral Agent on such
Shared Collateral. In the event any Second Priority Representative or any Second
Priority Debt Party becomes a judgment lien creditor in respect of Shared
Collateral as a result of its enforcement of its rights as an unsecured creditor
in respect of Second Priority Debt Obligations, such judgment lien shall be
subordinated to the Liens securing Senior Obligations on the same basis as the
other Liens securing the Second Priority Debt Obligations are so subordinated to
such Liens securing Senior Obligations under this Agreement. Nothing in this
Agreement shall impair or otherwise adversely affect any rights or remedies the
Senior Representatives or the Senior Secured Parties may have with respect to
the Senior Collateral.

SECTION 5.05. Gratuitous Bailee for Perfection.

(a) Each Senior Representative acknowledges and agrees that if it shall at any
time hold a Lien securing any Senior Obligations on any Shared Collateral that
can be perfected by the possession or control of such Shared Collateral or of
any account in which such Shared Collateral is held, and if such Shared
Collateral or any such account is in fact in the possession or

 

-22-



--------------------------------------------------------------------------------

under the control of such Senior Representative, or of agents or bailees of such
Person (such Shared Collateral being referred to herein as the “Pledged or
Controlled Collateral”), or if it shall any time obtain any landlord waiver or
bailee’s letter or any similar agreement or arrangement granting it rights or
access to Shared Collateral, the applicable Senior Representative shall also
hold such Pledged or Controlled Collateral, or take such actions with respect to
such landlord waiver, bailee’s letter or similar agreement or arrangement, as
sub-agent or gratuitous bailee for the relevant Second Priority Representatives,
in each case solely for the purpose of perfecting the Liens granted under the
relevant Second Priority Collateral Documents and subject to the terms and
conditions of this Section 5.05.

(b) Except as otherwise specifically provided herein, until the Discharge of
Senior Obligations has occurred, the Senior Representatives and the Senior
Secured Parties shall be entitled to deal with the Pledged or Controlled
Collateral in accordance with the terms of the Senior Debt Documents as if the
Liens under the Second Priority Collateral Documents did not exist. The rights
of the Second Priority Representatives and the Second Priority Debt Parties with
respect to the Pledged or Controlled Collateral shall at all times be subject to
the terms of this Agreement.

(c) The Senior Representatives and the Senior Secured Parties shall have no
obligation whatsoever to the Second Priority Representatives or any Second
Priority Debt Party to assure that any of the Pledged or Controlled Collateral
is genuine or owned by the Grantors or to protect or preserve rights or benefits
of any Person or any rights pertaining to the Shared Collateral, except as
expressly set forth in this Section 5.05. The duties or responsibilities of the
Senior Representatives under this Section 5.05 shall be limited solely to
holding or controlling the Shared Collateral and the related Liens referred to
in paragraphs (a) and (b) of this Section 5.05 as sub-agent and gratuitous
bailee for the relevant Second Priority Representative for purposes of
perfecting the Lien held by such Second Priority Representative.

(d) The Senior Representatives shall not have by reason of the Second Priority
Collateral Documents or this Agreement, or any other document, a fiduciary
relationship in respect of any Second Priority Representative or any Second
Priority Debt Party, and each, Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives and releases the Senior Representatives from all claims
and liabilities arising pursuant to the Senior Representatives’ roles under this
Section 5.05 as sub-agents and gratuitous bailees with respect to the Shared
Collateral.

(e) Upon the Discharge of Senior Obligations, each applicable Senior
Representative shall, at the Grantors’ sole cost and expense, (i) (A) deliver to
the Designated Second Priority Representative, to the extent that it is legally
permitted to do so, all Shared Collateral, including all proceeds thereof, held
or controlled by such Senior Representative or any of its agents or bailees,
including the transfer of possession and control, as applicable, of the Pledged
or Controlled Collateral, together with any necessary endorsements and notices
to depositary banks, securities intermediaries and commodities intermediaries,
and assign its rights under any landlord waiver or bailee’s letter or any
similar agreement or arrangement granting it rights or access to Shared
Collateral, or (B) direct and deliver such Shared Collateral as a court of
competent jurisdiction may otherwise direct, (ii) notify any applicable
insurance carrier that it is no longer entitled to be a loss payee or additional
insured under the insurance policies of any Grantor

 

-23-



--------------------------------------------------------------------------------

issued by such insurance carrier and (iii) notify any governmental authority
involved in any condemnation or similar proceeding involving any Grantor that
the Designated Second Party Representative is entitled to approve any awards
granted in such proceeding. The Borrower and the other Grantors shall take such
further action as is required to effectuate the transfer contemplated hereby and
shall indemnify each Senior Representative for loss or damage suffered by such
Senior Representative as a result of such transfer, except for loss or damage
suffered by any such Person as a result of its own willful misconduct, gross
negligence or bad faith. The Senior Representatives have no obligations to
follow instructions from any Second Priority Representative or any other Second
Priority Debt Party in contravention of this Agreement.

(f) None of the Senior Representatives nor any of the other Senior Secured
Parties shall be required to marshal any present or future collateral security
for any obligations of the Borrower or any Subsidiary to any Senior
Representative or any Senior Secured Party under the Senior Debt Documents or
any assurance of payment in respect thereof, or to resort to such collateral
security or other assurances of payment in any particular order, and all of
their rights in respect of such collateral security or any assurance of payment
in respect thereof shall be cumulative and in addition to all other rights,
however existing or arising.

SECTION 5.06. When Discharge of Senior Obligations Deemed To Not Have Occurred.
If, at any time substantially concurrently with or after the occurrence of the
Discharge of Senior Obligations, the Borrower or any Subsidiary consummates any
Refinancing of any Senior Obligations, then such Discharge of Senior Obligations
shall automatically be deemed not to have occurred for all purposes of this
Agreement (other than with respect to any actions taken prior to the date of
such designation as a result of the occurrence of such first Discharge of Senior
Obligations) and the applicable agreement governing such Senior Obligations
shall automatically be treated as a Senior Debt Document for all purposes of
this Agreement, including for purposes of the Lien priorities and rights in
respect of Shared Collateral set forth herein and the agent, representative or
trustee for the holders of such Senior Obligations shall be the Senior
Representative for all purposes of this Agreement. Upon receipt of notice of
such incurrence (including the identity of the new Senior Representative), each
Second Priority Representative (including the Designated Second Priority
Representative) shall promptly (a) enter into such documents and agreements,
including amendments or supplements to this Agreement, as the Borrower or such
new Senior Representative shall reasonably request in writing in order to
provide the new Senior Representative the rights of a Senior Representative
contemplated hereby, (b) deliver to such Senior Representative, to the extent
that it is legally permitted to do so, all Shared Collateral, including all
proceeds thereof, held or controlled by such Second Priority Representative or
any of its agents or bailees, including the transfer of possession and control,
as applicable, of the Pledged or Controlled Collateral, together with any
necessary endorsements and notices to depositary banks, securities
intermediaries and commodities intermediaries, and assign its rights under any
landlord waiver or bailee’s letter or any similar agreement or arrangement
granting it rights or access to Shared Collateral, (c) notify any applicable
insurance carrier that it is no longer entitled to be a loss payee or additional
insured under the insurance policies of any Grantor issued by such insurance
carrier and (d) notify any governmental authority involved in any condemnation
or similar proceeding involving a Grantor that the new Senior Representative is
entitled to approve any awards granted in such proceeding; provided that any
reasonable costs or other expenses incurred in connection with clauses (a) to
(d) above shall be the exclusive responsibility of the Grantors.

 

-24-



--------------------------------------------------------------------------------

SECTION 5.07. Purchase Right. Without prejudice to the enforcement of the Senior
Secured Parties remedies, the Senior Secured Parties agree that following
(a) the acceleration of the Senior Obligations in accordance with the terms of
the First Lien Credit Agreement or (b) the commencement of an Insolvency or
Liquidation Proceeding (each, a “Purchase Event”), within thirty (30) days of
the Purchase Event, one or more of the Second Priority Debt Parties may request,
and the Senior Secured Parties hereby offer the Second Priority Debt Parties the
option, to purchase all, but not less than all, of the aggregate amount of
outstanding Senior Obligations (including unfunded commitments under any Senior
Debt Document) outstanding at the time of purchase at par, plus any premium that
would be applicable upon prepayment of the Senior Obligations and accrued and
unpaid interest and fees (including breakage costs and, in the case of any
secured hedging obligations, the amount that would be payable by the relevant
Grantor thereunder if such Grantor were to terminate the hedge agreement in
respect thereof on the date of the purchase or, if not terminated an amount
determined by the relevant Senior Secured Party to be necessary to collateralize
its credit risk arising out of such agreement and, if applicable, the cash
collateral to be furnished to the Senior Secured Parties providing letters of
credit under the Senior Debt Documents in such amounts (not to exceed 103%
thereof) as such Senior Secured Party determines is reasonable necessary to
secure such Senior Secured Party in connection with any such outstanding and
undrawn letters of credit), without warranty or representation or recourse
(except for representations and warranties required to be made by assigning
lenders pursuant to the Assignment and Assumption (as such term is defined in
the First Lien Credit Agreement)). If such right is exercised, the parties shall
endeavor to close promptly thereafter but in any event within ten (10) Business
Days of the request. If one or more of the Second Priority Debt Parties exercise
such purchase right, it shall be exercised pursuant to documentation mutually
acceptable to each of the Senior Representative and the Second Priority
Representative. If none of the Second Priority Debt Parties exercise such right,
the Senior Secured Parties shall have no further obligations pursuant to this
Section 5.07 for such Purchase Event and may take any further actions in their
sole discretion in accordance with the Senior Debt Documents and this Agreement.
Each Senior Secured Party will retain all rights to indemnification provided in
the relevant Senior Debt Document for all claims and other amounts relating to
period prior to the purchase of the Senior Obligations pursuant to this
Section 5.07.

ARTICLE VI

Insolvency or Liquidation Proceedings.

SECTION 6.01. Financing Issues. Until the Discharge of Senior Obligations has
occurred, if the Borrower or any other Grantor shall be subject to any
Insolvency or Liquidation Proceeding and any Senior Representative or any Senior
Secured Party shall desire to consent (or not object) to the sale, use or lease
of cash or other collateral or to consent (or not object) to the Borrower’s or
any other Grantor’s obtaining financing under Section 363 or Section 364 of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law (“DIP
Financing”), then each Second Priority Representative, for itself and on behalf
of each Second Priority Debt Party under its Second Priority Debt Facility,
agrees that it will raise no objection to and will not otherwise contest
(a) such sale, use or lease of such cash or other collateral, unless a Senior
Representative or any other Senior Secured Party shall oppose or object to such
use of cash collateral (in which case, no Second Priority Representative nor any
other Second Priority Debt Party shall seek any relief in connection therewith
that is inconsistent with the relief being

 

-25-



--------------------------------------------------------------------------------

sought by the Senior Secured Parties); (b) such DIP Financing, unless a Senior
Representative or any other Senior Secured Party shall oppose or object to such
DIP Financing, and, except to the extent permitted by Section 6.03, will not
request adequate protection or any other relief in connection therewith and, to
the extent the Liens securing any Senior Obligations are subordinated or pari
passu with such DIP Financing, will subordinate (and will be deemed hereunder to
have subordinated) its Liens in the Shared Collateral to (x) such DIP Financing
(and all obligations relating thereto) on the same basis as the Liens securing
the Second Priority Debt Obligations are so subordinated to Liens securing
Senior Obligations under this Agreement, (y) any adequate protection Liens
provided to the Senior Secured Parties, and (z) to any “carve-out” for
professional and United States Trustee fees agreed to by the Senior
Representatives; (c) any motion for relief from the automatic stay or from any
injunction against foreclosure or enforcement in respect of Senior Obligations
made by any Senior Representative or any other Senior Secured Party; (d) any
exercise by any Senior Secured Party of the right to credit bid Senior
Obligations at any sale in foreclosure of Senior Collateral under Section 363(k)
of the Bankruptcy Code or any similar provision of any other Bankruptcy Law;
(e) any other request for judicial relief made in any court by any Senior
Secured Party relating to the lawful enforcement of any Lien on Senior
Collateral; or (f) any order relating to a sale or other disposition of assets
of any Grantor to which any Senior Representative has consented or not objected
that provides, to the extent such sale or other disposition is to be free and
clear of Liens, that the Liens securing the Senior Obligations and the Second
Priority Debt Obligations will attach to the proceeds of the sale on the same
basis of priority as the Liens on the Shared Collateral securing the Senior
Obligations rank to the Liens on the Shared Collateral securing the Second
Priority Debt Obligations pursuant to this Agreement. Each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that notice received two
Business Days prior to the entry of an order approving such usage of cash or
other collateral or approving such financing shall be adequate notice. No Second
Priority Debt Party may provide DIP Financing to the Borrower or any other
Grantor secured by Liens equal or senior in priority to the Liens securing any
Senior Obligations; provided, that if no Senior Secured Party offers to provide
DIP Financing to the extent permitted under this Section 6.01 after the Borrower
provides the Designated Senior Representative with an opportunity to provide
such DIP Financing (and consults with the Designated Senior Representative for a
reasonable period of time with respect to such DIP Financing), then a Second
Priority Debt Party may seek to provide such DIP Financing secured by Liens
equal or senior in priority to the Liens securing any Senior Obligations, and
Senior Secured Parties may object thereto; provided, further, that such DIP
Financing may not “roll-up” or otherwise include or refinance any pre-petition
Second Priority Debt Obligations.

SECTION 6.02. Relief from the Automatic Stay. Until the Discharge of Senior
Obligations has occurred, each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that none of them shall seek relief from the automatic stay or
any other stay in any Insolvency or Liquidation Proceeding or take any action in
derogation thereof, in each case in respect of any Shared Collateral, without
the prior written consent of the Designated Senior Representative.

SECTION 6.03. Adequate Protection. Each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, agrees that none of them shall (A) object, contest or
support any other Person objecting to or contesting (a) any request by any
Senior Representative or any Senior Secured Parties for

 

-26-



--------------------------------------------------------------------------------

adequate protection, (b) any objection by any Senior Representative or any
Senior Secured Parties to any motion, relief, action or proceeding based on any
Senior Representative’s or Senior Secured Party’s claiming a lack of adequate
protection or (c) the payment of interest, fees, expenses or other amounts of
any Senior Representative or any other Senior Secured Party under Section 506(b)
of the Bankruptcy Code or any similar provision of any other Bankruptcy Law or
(B) assert or support any claim for costs or expenses of preserving or disposing
of any Collateral under Section 506(c) of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law. Notwithstanding anything contained in
this Section 6.03 or in Section 6.01, in any Insolvency or Liquidation
Proceeding, (i) if the Senior Secured Parties (or any subset thereof) are
granted adequate protection in the form of additional collateral or
superpriority claims in connection with any DIP Financing or use of cash
collateral under Section 363 or 364 of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law, then each Second Priority Representative,
for itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, may seek or request adequate protection in the form of a
replacement Lien or superpriority claim on such additional collateral, which
(A) Lien is subordinated to the Liens securing all Senior Obligations and such
DIP Financing (and all obligations relating thereto) on the same basis as the
other Liens securing the Second Priority Debt Obligations are so subordinated to
the Liens securing Senior Obligations under this Agreement and (B) superpriority
claim is subordinated to all superpriority claims of the Senior Secured Parties
on the same basis as the other claims of the Second Priority Debt Parties are so
subordinated to the claims of the Senior Secured Parties under this Agreement,
(ii) in the event any Second Priority Representatives, for themselves and on
behalf of the Second Priority Debt Parties under their Second Priority Debt
Facilities, seek or request adequate protection and such adequate protection is
granted (in each instance, to the extent such grant is otherwise permissible
under the terms and conditions of this Agreement) in the form of additional or
replacement collateral, then such Second Priority Representatives, for
themselves and on behalf of each Second Priority Debt Party under their Second
Priority Debt Facilities, agree that each Senior Representative shall also be
granted a senior Lien on such additional or replacement collateral as security
for the Senior Obligations and any such DIP Financing and that any Lien on such
additional or replacement collateral securing the Second Priority Debt
Obligations shall be subordinated to the Liens on such collateral securing the
Senior Obligations and any such DIP Financing (and all obligations relating
thereto) and any other Liens granted to the Senior Secured Parties as adequate
protection on the same basis as the other Liens securing the Second Priority
Debt Obligations are so subordinated to such Liens securing Senior Obligations
under this Agreement (and, to the extent the Senior Secured Parties are not
granted such adequate protection in such form, any amounts recovered by or
distributed to any Second Priority Debt Party pursuant to or as a result of any
Lien on such additional or replacement collateral so granted to the Second
Priority Debt Parties shall be subject to Section 4.02), and (iii) in the event
any Second Priority Representatives, for themselves and on behalf of the Second
Priority Debt Parties under their Second Priority Debt Facilities, seek or
request adequate protection and such adequate protection is granted (in each
instance, to the extent such grant is otherwise permissible under the terms and
conditions of this Agreement) in the form of a superpriority claim, then such
Second Priority Representatives, for themselves and on behalf of each Second
Priority Debt Party under their Second Priority Debt Facilities, agree that each
Senior Representative may also seek adequate protection in the form of a
superpriority claim and that no Second Priority Debt Party shall contest the
granting of such adequate protection in such form, which superpriority claim
shall be senior to the superpriority claim of the Second Priority Debt

 

-27-



--------------------------------------------------------------------------------

Parties (and, to the extent the Senior Secured Parties are not granted such
adequate protection in such form, any amounts recovered by or distributed to any
Second Priority Debt Party pursuant to or as a result of any such superpriority
claim so granted to the Second Priority Debt Parties shall be subject to
Section 4.02).

SECTION 6.04. Preference Issues. If any Senior Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay any amount to the estate of the Borrower or any other Grantor (or
any trustee, receiver or similar Person therefor), because the payment of such
amount was declared to be fraudulent or preferential in any respect or for any
other reason, any amount (a “Recovery”), whether received as proceeds of
security, enforcement of any right of setoff or otherwise, then the Senior
Obligations shall be reinstated to the extent of such Recovery and deemed to be
outstanding as if such payment had not occurred and the Senior Secured Parties
shall be entitled to the benefits of this Agreement until a Discharge of Senior
Obligations with respect to all such recovered amounts. If this Agreement shall
have been terminated prior to such Recovery, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto. Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, hereby
agrees that none of them shall be entitled to benefit from any avoidance action
affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.

SECTION 6.05. Separate Grants of Security and Separate Classifications. Each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, acknowledges and agrees that
(a) the grants of Liens by the Borrower and the other Grantors pursuant to the
Senior Collateral Documents and the Second Priority Collateral Documents
constitute separate and distinct grants of Liens and (b) because of, among other
things, their differing rights in the Shared Collateral, the Second Priority
Debt Obligations are fundamentally different from the Senior Obligations and
must be separately classified in any plan of reorganization proposed or adopted
in an Insolvency or Liquidation Proceeding. If it is held that any claims of the
Senior Secured Parties and the Second Priority Debt Parties in respect of the
Shared Collateral constitute a single class of claims (rather than separate
classes of senior and junior secured claims), then each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, hereby acknowledges and agrees that all
distributions shall be made as if there were separate classes of senior and
junior secured claims against the Grantors in respect of the Shared Collateral,
with the effect being that, to the extent that the aggregate value of the Shared
Collateral is sufficient (for this purpose ignoring all claims held by the
Second Priority Debt Parties), the Senior Secured Parties shall be entitled to
receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing (or that would be
owing if there were such separate classes of senior and junior secured claims)
in respect of Post-Petition Interest, including any additional interest payable
pursuant to the Senior Debt Documents, arising from or related to a default,
which is disallowed as a claim in any Insolvency or Liquidation Proceeding)
before any distribution is made in respect of the Second Priority Debt
Obligations, and each Second Priority Representative, for itself and on behalf
of each Second Priority Debt Party under its

 

-28-



--------------------------------------------------------------------------------

Second Priority Debt Facility, hereby acknowledges and agrees to turn over to
the Designated Senior Representative amounts otherwise received or receivable by
them to the extent necessary to effectuate the intent of this sentence, even if
such turnover has the effect of reducing the claim or recovery of the Second
Priority Debt Parties.

SECTION 6.06. No Waivers of Rights of Senior Secured Parties. Nothing contained
herein shall, except as expressly provided herein, prohibit or in any way limit
any Senior Representative or any other Senior Secured Party from objecting in
any Insolvency or Liquidation Proceeding or otherwise to any action taken by any
Second Priority Debt Party, including the seeking by any Second Priority Debt
Party of adequate protection or the assertion by any Second Priority Debt Party
of any of its rights and remedies under the Second Priority Debt Documents or
otherwise.

SECTION 6.07. Application. This Agreement, which the parties hereto expressly
acknowledge is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law, shall be
effective before, during and after the commencement of any Insolvency or
Liquidation Proceeding. The relative rights as to the Shared Collateral and
proceeds thereof shall continue after the commencement of any Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the petition
therefor, subject to any court order approving the financing of, or use of cash
collateral by, any Grantor. All references herein to any Grantor shall include
such Grantor as a debtor-in-possession and any receiver or trustee for such
Grantor.

SECTION 6.08. Other Matters. To the extent that any Second Priority
Representative or any Second Priority Debt Party has or acquires rights under
Section 363 or Section 364 of the Bankruptcy Code or any similar provision of
any other Bankruptcy Law with respect to any of the Shared Collateral, such
Second Priority Representative, on behalf of itself and each Second Priority
Debt Party under its Second Priority Debt Facility, or such Second Priority Debt
Party agrees not to assert any such rights without the prior written consent of
each Senior Representative, provided that if requested by any Senior
Representative, such Second Priority Representative shall timely exercise such
rights in the manner requested by the Senior Representatives (acting
unanimously), including any rights to payments in respect of such rights.

SECTION 6.09. 506(c) Claims. Until the Discharge of Senior Obligations has
occurred, each Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
it will not assert or enforce any claim under Section 506(c) of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law senior to or on a
parity with the Liens securing the Senior Obligations for costs or expenses of
preserving or disposing of any Shared Collateral.

SECTION 6.10. Reorganization Securities.

(a) If, in any Insolvency or Liquidation Proceeding, debt obligations of the
reorganized debtor secured by Liens upon any property of the reorganized debtor
are distributed, pursuant to a plan of reorganization or similar dispositive
restructuring plan, on account of both the Senior Obligations and the Second
Priority Debt Obligations, then, to the extent the debt obligations distributed
on account of the Senior Obligations and on account of the Second Priority Debt
Obligations are secured by Liens upon the same assets or property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

 

-29-



--------------------------------------------------------------------------------

(b) No Second Priority Debt Party (whether in the capacity of a secured creditor
or an unsecured creditor) shall propose, vote in favor of, or otherwise directly
or indirectly support any plan of reorganization that is inconsistent with the
priorities or other provisions of this Agreement or otherwise impairs the
repayment of the Senior Obligations (with impairment to be determined under
Section 1124 of the Bankruptcy Code), other than with the prior written consent
of the Designated Senior Representative or to the extent any such plan is
proposed or supported by the number of Senior Secured Debt Parties required
under Section 1126(d) of the Bankruptcy Code.

SECTION 6.11. Section 1111(b) of the Bankruptcy Code. Each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, shall not object to, oppose, support
any objection, or take any other action to impede, the right of any Senior
Secured Party to make an election under Section 1111(b)(2) of the Bankruptcy
Code. Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, waives any
claim it may hereafter have against any senior claimholder arising out of the
election by any Senior Secured Party of the application of Section 1111(b)(2) of
the Bankruptcy Code.

SECTION 6.12. Post-Petition Interest.

(a) None of any Second Priority Representative or any other Second Priority Debt
Party shall oppose or seek to challenge any claim by any Senior Representative,
or any other Senior Secured Party for allowance in any Insolvency or Liquidation
Proceeding of Senior Obligations consisting of Post-Petition Interest to the
extent of the value of the Lien of the Senior Representatives on behalf of the
Senior Secured Parties on the Shared Collateral or any other Senior Secured
Party’s Lien, without regard to the existence of the Liens of the Second
Priority Representatives on behalf of the Second Priority Debt Parties on the
Shared Collateral.

(b) None of any Senior Representative or any other Senior Secured Party shall
oppose or seek to challenge any claim by any Second Priority Representative or
any other Second Priority Debt Party for allowance in any Insolvency or
Liquidation Proceeding of Second Priority Debt Obligations consisting of
Post-Petition Interest to the extent of the value of the Lien of the Second
Priority Representatives on behalf of the Second Priority Debt Parties on the
Shared Collateral (after taking into account the value of the Senior
Obligations).

 

-30-



--------------------------------------------------------------------------------

ARTICLE VII

Reliance; Etc.

SECTION 7.01. Reliance. All loans and other extensions of credit made or deemed
made on and after the date hereof by the Senior Secured Parties to the Borrower
or any Subsidiary shall be deemed to have been given and made in reliance upon
this Agreement. Each Second Priority Representative, on behalf of itself and
each Second Priority Debt Party under its Second Priority Debt Facility,
acknowledges that it and such Second Priority Debt Parties have, independently
and without reliance on any Senior Representative or other Senior Secured Party,
entered into the Second Priority Debt Documents to which they are party or by
which they are bound, this Agreement and the transactions contemplated hereby
and thereby, and in taking or not taking any action under the Second Priority
Debt Documents or this Agreement they will continue to do so independently and
without reliance on any Senior Representative or other Senior Secured Party.

SECTION 7.02. No Warranties or Liability . Each Second Priority Representative,
on behalf of itself and each Second Priority Debt Party under its Second
Priority Debt Facility, acknowledges that neither any Senior Representative nor
any other Senior Secured Party has made any express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectability or enforceability of any of the Senior Debt
Documents, the ownership of any Shared Collateral or the perfection or priority
of any Liens thereon. The Senior Secured Parties will be entitled to manage and
supervise their respective loans and extensions of credit under the Senior Debt
Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate, and the Senior Secured Parties may manage their
loans and extensions of credit without regard to any rights or interests that
the Second Priority Representatives and the Second Priority Debt Parties have in
the Shared Collateral or otherwise, except as otherwise provided in this
Agreement. Neither any Senior Representative nor any other Senior Secured Party
shall have any duty to any Second Priority Representative or Second Priority
Debt Party to act or refrain from acting in a manner that allows, or results in,
the occurrence or continuance of an event of default or default under any
agreement with the Borrower or any Subsidiary (including the Second Priority
Debt Documents), regardless of any knowledge thereof that they may have or be
charged with. Except as expressly set forth in this Agreement, the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties have not otherwise made to each other, nor
do they hereby make to each other, any warranties, express or implied, nor do
they assume any liability to each other with respect to (a) the enforceability,
validity, value or collectability of any of the Senior Obligations, the Second
Priority Debt Obligations or any guarantee or security which may have been
granted to any of them in connection therewith, (b) any Grantor’s title to or
right to transfer any of the Shared Collateral or (c) any other matter except as
expressly set forth in this Agreement.

SECTION 7.03. Obligations Unconditional. All rights, interests, agreements and
obligations of the Senior Representatives, the Senior Secured Parties, the
Second Priority Representatives and the Second Priority Debt Parties hereunder
shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Senior Debt Document or any
Second Priority Debt Document;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Obligations or Second Priority Debt Obligations, or
any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, of the terms of the
First Lien Credit Agreement or any other Senior Debt Document or of the terms of
the Second Lien Indenture or any other Second Priority Debt Document;

 

-31-



--------------------------------------------------------------------------------

(c) any exchange of any security interest in any Shared Collateral or any other
collateral or any amendment, waiver or other modification, whether in writing or
by course of conduct or otherwise, of all or any of the Senior Obligations or
Second Priority Debt Obligations or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Borrower or any other Grantor; or

(e) any other circumstances that otherwise might constitute a defense available
to (i) the Borrower or any other Grantor in respect of the Senior Obligations
(other than the Discharge of Senior Obligations subject to Sections 5.06 and
6.04) or (ii) any Second Priority Representative or Second Priority Debt Party
in respect of this Agreement.

SECTION 7.04. No Waiver of Lien Priorities. 

(a) No right of the Senior Secured Parties, the Senior Representatives or any of
them to enforce any provision of this Agreement or any Senior Debt Document
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of the Borrower or any other Grantor or by any act or failure to
act by any Senior Secured Party or Senior Representative, or by any
noncompliance by any Person with the terms, provisions and covenants of this
Agreement, any of the Senior Debt Documents or any of the Second Priority Debt
Documents, regardless of any knowledge thereof which any other Senior
Representative, or any Senior Secured Party, or any of them, may have or be
otherwise charged with.

(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Borrower and the other Grantors under the Senior
Debt Documents and subject to the provisions of Section 5.03(a)), the Senior
Secured Parties, the Senior Representatives, and any of them may, at any time
and from time to time in accordance with the Senior Debt Documents and/or
applicable law, without the consent of, or notice to, any Second Priority
Representative or any other Second Priority Debt Party, without incurring any
liabilities to any Second Priority Representative or any other Second Priority
Debt Party and without impairing or releasing the Lien priorities and other
benefits provided in this Agreement (even if any right of subrogation or other
right or remedy of any Second Priority Representative, or any other Second
Priority Debt Party is affected, impaired or extinguished thereby) do any one or
more of the following:

(1) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Senior Obligations or any Lien on any Shared Collateral or guaranty of any
of the Senior Obligations or any liability of the Borrower or any other Grantor,
or any liability incurred directly or indirectly in respect thereof (including
any

 

-32-



--------------------------------------------------------------------------------

increase in or extension of the Senior Obligations, without any restriction as
to the tenor or terms of any such increase or extension) or otherwise amend,
renew, exchange, extend, modify or supplement in any manner any Liens held by
any Senior Representative, or any of the other Senior Secured Parties, the
Senior Obligations or any of the Senior Debt Documents;

(2) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the Shared Collateral or any
liability of the Borrower or any other Grantor to any of the Senior Secured
Parties or the Senior Representatives, or any liability incurred directly or
indirectly in respect thereof;

(3) settle or compromise any Senior Obligation or any other liability of the
Borrower or any other Grantor or any security therefor or any liability incurred
directly or indirectly in respect thereof and apply any sums by whomsoever paid
and however realized to any liability (including the Senior Obligations) in any
manner or order; and

(4) exercise or delay in or refrain from exercising any right or remedy against
the Borrower or any other Grantor or any other Person or any security, and elect
any remedy and otherwise deal freely with the Company, any other Grantor or any
Shared Collateral and any security and any guarantor or any liability of the
Borrower or any other Grantor to the Senior Secured Parties or any liability
incurred directly or indirectly in respect thereof.

(c) Except as otherwise expressly provided herein, each Second Priority
Representative, on behalf of itself and the Second Priority Debt Parties
represented by it, also agrees that the Senior Secured Parties and the Senior
Representatives shall have no liability to such Second Priority Representative,
or any such Second Priority Debt Parties, and such Second Priority
Representative, on behalf of itself and the Second Priority Debt Parties
represented by it, hereby waives any claim against any Senior Secured Party or
any Senior Representative arising out of any and all actions which the Senior
Secured Parties or any Senior Representative may take or permit or omit to take
with respect to:

(1) the Senior Debt Documents (other than this Agreement);

(2) the collection of the Senior Obligations; or

(3) the foreclosure upon, or sale, liquidation or other disposition of, any
Shared Collateral.

Each Second Priority Representative, on behalf of itself and the Second Priority
Debt Parties represented by it, agrees that the Senior Secured Parties and the
Senior Representatives have no duty to them in respect of the maintenance or
preservation of the Shared Collateral, the Senior Obligations or otherwise.

 

-33-



--------------------------------------------------------------------------------

Until the Discharge of Senior Obligations, each Second Priority Representative
on behalf of itself and the Second Lien Indenture Secured Parties represented by
it, agrees not to assert and hereby waives, to the fullest extent permitted by
law, any right to demand, request, plead or otherwise assert or otherwise claim
the benefit of, any marshalling, appraisal, valuation or other similar right
that may otherwise be available under applicable law with respect to any Shared
Collateral or any other similar rights a junior secured creditor may have under
applicable law.

ARTICLE VIII

Miscellaneous

SECTION 8.01. Conflicts.

(a) In the event of any conflict between the provisions of this Agreement and
the provisions of any Senior Debt Document or any Second Priority Debt Document,
the provisions of this Agreement shall govern. Notwithstanding the foregoing,
the relative rights and obligations of the Senior Secured Collateral Agent, the
Senior Representatives and the Senior Secured Parties (as amongst themselves)
with respect to any Senior Collateral shall be governed by the terms of the
First Lien Intercreditor Agreement and in the event of any conflict between the
First Lien Intercreditor Agreement and this Agreement as to such relative rights
and obligations, the provisions of the First Lien Intercreditor Agreement shall
control.

(b) The parties hereto acknowledge that the secured creditor relationship
between different classes of Second Priority Debt Obligations may be governed
separately from this Agreement, including by a Second Priority Pari Passu
Intercreditor Agreement and/or a Junior Lien Intercreditor Agreement.
Notwithstanding the foregoing, the parties hereto acknowledge and agree that
this Agreement shall govern the secured creditor relationship between the Senior
Obligations, on the one hand, and the Second Priority Debt Obligations, on the
other hand, and that in the event of any conflict between the terms of this
Agreement and that of an intercreditor agreement governing the rights among
different classes of Second Priority Debt (including any Second Priority Pari
Passu Intercreditor Agreement or Junior Lien Intercreditor Agreement), this
Agreement shall control.

SECTION 8.02. Continuing Nature of this Agreement; Severability. This is a
continuing agreement of Lien subordination, and the Senior Secured Parties may
continue, at any time and without notice to the Second Priority Representatives
or any Second Priority Debt Party, to extend credit and other financial
accommodations and lend monies to or for the benefit of the Borrower or any
Subsidiary constituting Senior Obligations in reliance hereon. The terms of this
Agreement shall survive and continue in full force and effect in any Insolvency
or Liquidation Proceeding. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions. All references to the Borrower or any other Grantor
shall include the Borrower or such Grantor as debtor and debtor in possession
and any receiver, trustee or similar person for the Borrower or any other
Grantor (as the case may be) in any Insolvency or Liquidation Proceeding. This
Agreement shall terminate and be of no further force and effect:

 

-34-



--------------------------------------------------------------------------------

(a) with respect to any Senior Representative, the Senior Secured Parties
represented by it and their Senior Obligations, on the date on which no Senior
Obligations of such Senior Secured Parties are any longer secured by, and no
longer required to be secured by, any of the Senior Representatives pursuant to
the terms of the applicable Shared Collateral, subject to the rights of the
Senior Secured Parties under Section 6.03; and

(b) with respect to any Second Priority Representative, the Second Priority Debt
Parties represented by it and their Second Priority Debt Obligations, on the
date on which no Second Priority Debt Obligations of such Second Priority Debt
Parties are any longer secured by, and no longer required to be secured by, any
of the Shared Collateral pursuant to the terms of the applicable Second Priority
Debt Documents.

SECTION 8.03. Amendments; Waivers.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

(b) This Agreement may be amended in writing signed by each Representative (in
each case, acting in accordance with the documents governing the applicable Debt
Facility); provided that any such amendment, supplement or waiver which by the
terms of this Agreement requires the Borrower’s consent or which increases the
obligations or reduces the rights of, or otherwise materially adversely affects,
the Borrower or any Grantor (which for avoidance of doubt includes Sections
5.01, 5.03, 5.05, 6.01 and Article VIII hereof), shall require the consent of
the Borrower. Any such amendment, supplement or waiver shall be in writing and
shall be binding upon the Senior Secured Parties and the Second Priority Debt
Parties and their respective successors and assigns.

(c) Notwithstanding the foregoing, without the consent of any Secured Party (and
with respect to any amendment or modification which by the terms of this
Agreement requires the Borrower’s consent or which increases the obligations or
reduces the rights of the Borrower or any other Grantor, with the consent of the
Borrower), any Representative may become a party hereto by execution and
delivery of a Joinder Agreement in accordance with Section 8.09 of this
Agreement and upon such execution and delivery, such Representative and the
Secured Parties and Senior Obligations or Second Priority Debt Obligations of
the Debt Facility for which such Representative is acting shall be subject to
the terms hereof.

 

-35-



--------------------------------------------------------------------------------

(d) Notwithstanding anything in this Agreement to the contrary, it is understood
and agreed that each Senior Representative and Second Priority Representative
then party to this Agreement, without the consent of any other Senior Secured
Party or any other Second Priority Debt Party, may enter into a supplemental
agreement (which may take the form of an amendment and restatement of this
Agreement) (i) to facilitate having Additional Senior Debt or Additional Second
Priority Debt or other obligations of any of the Grantors become Senior
Obligations or Second Priority Debt Obligations, as the case may be, under this
Agreement, including, without limitation, an amendment to the definition of
“Senior Obligations” to increase the amount of obligations included thereunder,
(ii) to give effect to any amendments in connection with a Refinancing of Senior
Obligations or Second Priority Obligations, as applicable or (iii) to effectuate
the subordination of Liens granted pursuant to Sections 7.01(t) and (w) of the
First Lien Credit Agreement or the corresponding provisions of the Second Lien
Indenture (or in each case any Refinancing thereof) to the Liens on the Shared
Collateral securing the Senior Obligations; provided, that any such supplemental
agreement is not prohibited by the Senior Debt Documents and the Second Priority
Debt Documents then extant in accordance with the terms thereof and a
certificate of a Responsible Officer delivered to the applicable Representatives
certifying such compliance shall be conclusive and such Representatives may rely
thereon without further inquiry and shall be fully protected in doing so; and
provided, further, that the applicable Senior Representative and Second Priority
Representative shall execute and deliver such supplemental agreement at the
other’s request and such supplemental agreement may contain additional
intercreditor terms applicable solely to the holders of such Additional Senior
Debt or Additional Second Priority Debt vis-à-vis the holders of the relevant
obligations hereunder.

SECTION 8.04. Information Concerning Financial Condition of the Borrower and the
Subsidiaries. None of the Senior Representatives and the Senior Secured Parties,
on the one hand, and the Second Priority Representatives and the Second Priority
Debt Parties, on the other hand, shall have any duty to inform the other parties
of (a) the financial condition of the Borrower and the Subsidiaries and all
endorsers or guarantors of the Senior Obligations or the Second Priority Debt
Obligations and (b) all other circumstances bearing upon the risk of nonpayment
of the Senior Obligations or the Second Priority Debt Obligations. The Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Secured Parties shall have no duty to advise any other
party hereunder of information known to it or them regarding such condition or
any such circumstances or otherwise. In the event that any Senior
Representative, any Senior Secured Party, any Second Priority Representative or
any Second Priority Debt Party, in its sole discretion, undertakes at any time
or from time to time to provide any such information to any other party, it
shall be under no obligation to (i) make, and the Senior Representatives, the
Senior Secured Parties, the Second Priority Representatives and the Second
Priority Debt Parties shall not make or be deemed to have made, any express or
implied representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided,
(ii) provide any additional information or to provide any such information on
any subsequent occasion, (iii) undertake any investigation or (iv) disclose any
information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.

 

-36-



--------------------------------------------------------------------------------

SECTION 8.05. Subrogation. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives any rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Senior Obligations has occurred.

SECTION 8.06. Application of Payments. Except as otherwise provided herein, all
payments received by the Senior Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Obligations as the
Senior Secured Parties, in their sole discretion, deem appropriate, consistent
with the terms of the Senior Debt Documents. Except as otherwise provided
herein, each Second Priority Representative, on behalf of itself and each Second
Priority Debt Party under its Second Priority Debt Facility, assents to any such
extension or postponement of the time of payment of the Senior Obligations or
any part thereof and to any other indulgence with respect thereto, to any
substitution, exchange or release of any Lien that may at any time secure any
part of the Senior Obligations and to the addition or release of any other
Person primarily or secondarily liable therefor.

SECTION 8.07. Additional Grantors. The Borrower agrees that, if any Subsidiary
shall become a Grantor after the date hereof, it will promptly cause such
Subsidiary to become party hereto by executing and delivering an instrument in
the form of Annex I. Upon such execution and delivery, such Subsidiary will
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of such instrument shall not
require the consent of any other party hereunder, and will be acknowledged by
the Designated Second Priority Representative and the Designated Senior
Representative. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.

SECTION 8.08. Dealings with Grantors. Upon any application or demand by the
Borrower or any Grantor to any Representative to take or permit any action under
any of the provisions of this Agreement or under any Collateral Document (if
such action is subject to the provisions hereof), at the request of such
Representative, the Borrower or such Grantor, as appropriate, shall furnish to
such Representative a certificate of an Authorized Officer (an “Officer’s
Certificate”) stating that all conditions precedent, if any, provided for in
this Agreement or such Collateral Document, as the case may be, relating to the
proposed action have been complied with, except that in the case of any such
application or demand as to which the furnishing of such documents is
specifically required by any provision of this Agreement or any Collateral
Document relating to such particular application or demand, no additional
certificate or opinion need be furnished.

SECTION 8.09. Additional Debt Facilities. To the extent, but only to the extent,
permitted by the provisions of the then extant Senior Debt Documents and Second
Priority Debt Documents, the Borrower or any Restricted Subsidiary permitted
under the Debt Facilities may incur or issue and sell one or more series or
classes of Additional Second Priority Debt and one or more series or classes of
Additional Senior Debt. Any such additional class or series of Second Priority
Debt (the “Second Priority Class Debt”) may be secured by a junior priority,
subordinated Lien on Shared Collateral, in each case under and pursuant to the
relevant Second Priority Collateral Documents for such Second Priority Class
Debt, if and subject to the condition that the Representative of any such Second
Priority Class Debt (each, a “Second Priority

 

-37-



--------------------------------------------------------------------------------

Class Debt Representative”), acting on behalf of the holders of such Second
Priority Class Debt (such Representative and holders in respect of any Second
Priority Class Debt being referred to as the “Second Priority Class Debt
Parties”), becomes a party to this Agreement by satisfying conditions
(i) through (iii), as applicable, of the immediately succeeding paragraph. Any
such additional class or series of Senior Facilities (the “Senior Class Debt”;
and the Senior Class Debt and Second Priority Class Debt, collectively, the
“Class Debt”) may be secured by a senior Lien on Shared Collateral, in each case
under and pursuant to the relevant Senior Collateral Documents, if and subject
to the condition that the Representative of any such Senior Class Debt (each, a
“Senior Class Debt Representative”; and the Senior Class Debt Representatives
and Second Priority Class Debt Representatives, collectively, the “Class Debt
Representatives”), acting on behalf of the holders of such Senior Class Debt
(such Representative and holders in respect of any such Senior Class Debt being
referred to as the “Senior Class Debt Parties; and the Senior Class Debt Parties
and Second Priority Class Debt Parties, collectively, the “Class Debt Parties”),
becomes a party to this Agreement by satisfying the conditions set forth in
clauses (i) through (iii), as applicable, of the immediately succeeding
paragraph and becomes a party to the First Lien Intercreditor Agreement in
accordance with the terms thereof.

In order for a Class Debt Representative to become a party to this Agreement:

(i) such Class Debt Representative shall have executed and delivered a Joinder
Agreement substantially in the form of Annex II (if such Representative is a
Second Priority Class Debt Representative) or Annex III (if such Representative
is a Senior Class Debt Representative) (with such changes as may be reasonably
approved by the Designated Senior Representative and such Class Debt
Representative) pursuant to which it becomes a Representative hereunder, and the
Class Debt in respect of which such Class Debt Representative is the
Representative constitutes Additional Senior Debt Obligations or Additional
Second Priority Debt Obligations, as applicable, and the related Class Debt
Parties become subject hereto and bound hereby as Additional Senior Debt Parties
or Additional Second Priority Debt Parties, as applicable;

(ii) the Borrower (a) shall have delivered to the Designated Senior
Representative an Officer’s Certificate identifying the obligations to be
designated as Additional Senior Debt Obligations or Additional Second Priority
Debt Obligations, as applicable, and the initial aggregate principal amount or
face amount thereof and certifying that such obligations are permitted to be
incurred and secured (I) in the case of Additional Senior Debt Obligations, on a
senior basis under each of the Senior Debt Documents and (II) in the case of
Additional Second Priority Debt Obligations, on a junior or subordinate basis
under each of the Second Priority Debt Documents and (b) if requested, shall
have delivered true and complete copies of each of the Second Priority Debt
Documents or Senior Debt Documents, as applicable, relating to such Class Debt,
certified as being true and correct by an authorized officer of the Borrower;
and

(iii) the Second Priority Debt Documents or Senior Debt Documents, as
applicable, relating to such Class Debt shall provide that each Class Debt Party
with respect to such Class Debt will be subject to and bound by the provisions
of this Agreement in its capacity as a holder of such Class Debt.

 

-38-



--------------------------------------------------------------------------------

SECTION 8.10. Refinancings. The Senior Debt Obligations and the Second Priority
Debt Obligations may be refinanced or replaced, in whole or in part along with
any Permitted Refinancing Increase, in each case, without notice to, or the
consent (except to the extent a consent is otherwise required to permit the
refinancing or replacement transaction under any Senior Debt Document or any
Second Priority Debt Document) of any Senior Representative or any Secured
Party, all without affecting the Lien priorities provided for herein or the
other provisions hereof (it is understood that the foregoing shall in no way be
interpreted to limit the ability of any Loan Party to undertake any refinancing
or replacement transaction otherwise permitted by the Senior Debt Documents and
Second Priority Debt Documents). Without limiting the application or
effectiveness of Section 5.06, the Second Priority Representative hereby agrees
that at the request of the Borrower in connection with refinancing or
replacement of Senior Obligations (“Replacement Senior Obligations”) it will
promptly enter into an agreement in form and substance reasonably acceptable to
the Second Priority Representative with the agent for the Replacement Senior
Obligations containing terms and conditions substantially similar to the terms
and conditions of this Agreement.

SECTION 8.11. Consent to Jurisdiction; Waivers. Each Representative, on behalf
of itself and the Secured Parties of the Debt Facility for which it is acting,
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the courts of the State of New York or the United States of America located in
the Borough of Manhattan, City of New York, and appellate courts from any
thereof;

(b) consents and agrees that any such action or proceeding shall be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Representative) at the address referred to in Section 8.12; and

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any Secured Party) to effect service of process in any other manner
permitted by law.

SECTION 8.12. Notices. All notices, requests, demands and other communications
provided for or permitted hereunder shall be in writing and shall be sent:

(i) if to the Borrower or any Grantor, to the Borrower, at its address at:

Peabody Energy Corporation

Attn: Chief Financial Officer

701 Market Street, St. Louis, MO 63101-1826

Telephone: (314) 342 - 7742

Facsimile: (314) 342-7597

 

-39-



--------------------------------------------------------------------------------

with a copy to the Chief Legal Officer at the same address

(ii) if to the First Lien Collateral Agent, to it at:

Citi Global Loans

115 Brett Road, Ops III

New Castle, DE 19720

Attention: Agency Department

Telephone: (302) 894-6010

Facsimile: (212) 994-0961

Electronic Mail: agencyabtfsupport@citi.com

(iii) if to the Second Lien Collateral Agent to it at:

U.S. Bank National Association

Goodwin Square

225 Asylum Street, 23rd Floor

EX CT SS

Hartford, Connecticut 06103

Attention: Philip G. Kane, Jr.

Telephone: (860) 241-6842

Facsimile: (860) 241 - 6881

Electronic Mail: philip.kanejr@usbank.com

(iv) if to any other Representative, to it at the address specified by it in the
Joinder Agreement delivered by it pursuant to Section 8.09.

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties.

SECTION 8.13. Further Assurances. Each Senior Representative, on behalf of
itself and each Senior Secured Party under the Senior Debt Facility for which it
is acting, each Second Party Representative, on behalf of itself, and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
it will take such further action and shall execute and deliver such additional
documents and instruments (in recordable form, if requested) as the other
parties hereto may reasonably request to effectuate the terms of, and the Lien
priorities contemplated by, this Agreement.

 

-40-



--------------------------------------------------------------------------------

SECTION 8.14. GOVERNING LAW; WAIVER OF JURY TRIAL.

(A) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

(B) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.

SECTION 8.15. Binding on Successors and Assigns. This Agreement shall be binding
upon the Senior Representatives, the Senior Secured Parties, the Second Priority
Representatives, the Second Priority Debt Parties, the Borrower, the other
Grantors party hereto and their respective successors and assigns.

SECTION 8.16. Section Titles. The section titles contained in this Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of this Agreement.

SECTION 8.17. Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile or other electronic method, each
of which shall be an original and all of which shall together constitute one and
the same document. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Agreement.

SECTION 8.18. Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. The First
Lien Credit Agreement Secured Parties have appointed the First Lien Collateral
Agent as collateral agent pursuant to the First Lien Credit Agreement on behalf
of the First Lien Credit Agreement Secured Parties and the First Lien Collateral
Agent represents and warrants that it has duly accepted such appointment. The
Borrower and the other Grantors have appointed the Second Lien Collateral Agent
as collateral agent pursuant to the Second Lien Indenture on behalf of the
Second Lien Indenture Secured Parties and the Second Lien Collateral Agent
represents and warrants that it has duly accepted such appointment.

SECTION 8.19. No Third Party Beneficiaries; Successors and Assigns. The lien
priorities set forth in this Agreement and the rights and benefits hereunder in
respect of such lien priorities shall inure solely to the benefit of the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties, and their respective permitted successors
and assigns, and no other Person (including the Grantors, or any trustee,
receiver, debtor in possession or bankruptcy estate in a bankruptcy or like
proceeding) shall have or be entitled to assert such rights. Nothing in this
Agreement is intended to or shall impair the obligations of the Borrower or any
other Grantor, which are absolute and unconditional, to pay the Senior
Obligations and the Second Priority Debt Obligations as and when the same shall
become due and payable in accordance with their terms. Except for Sections 5.01,
5.03, 5.05, 6.01 and Article VIII hereof, neither the Borrower nor any other
Grantor shall have any rights hereunder.

 

-41-



--------------------------------------------------------------------------------

SECTION 8.20. Effectiveness. This Agreement shall become effective when executed
and delivered by the parties hereto.

SECTION 8.21. Collateral Agent and Representative. It is understood and agreed
that (a) the First Lien Collateral Agent is entering into this Agreement in its
capacity as collateral agent under the First Lien Credit Agreement and the
provisions of Article IX of the First Lien Credit Agreement applicable to the
Collateral Agent (as defined therein) thereunder shall also apply to the First
Lien Collateral Agent hereunder and (b) the Second Lien Collateral Agent is
entering into this Agreement in its capacity as collateral agent under the
Second Lien Indenture and the provisions of Article XII of the Second Lien
Indenture applicable to the Collateral (as defined therein) thereunder shall
also apply to the Second Lien Collateral Agent hereunder.

SECTION 8.22. Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 8.23. Certain Notices to the Designated Second Priority Representative.
The Borroweer agrees to give the Designated Second Priority Representative
reasonable notice of the occurrence of the Discharge of Senior Obligations.

 

-42-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CITIBANK, N.A.,

as First Lien Collateral Agent

By:

/s/ Christopher Wood

Name: Christopher Wood Title: Vice President

U.S. BANK NATIONAL ASSOCIATION,

as Second Lien Collateral Agent

By:

/s/ Philip G. Kane, Jr.

Name: Philip G. Kane, Jr. Title: Vice President

 

[Signature page to First Lien/Second Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

PEABODY ENERGY CORPORATION, as Borrower

By:

/s/ James A. Tichenor

Name: James A. Tichenor Title: Vice President and Treasurer

 

[Signature page to First Lien/Second Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS

 

American Land Development, LLC

Delaware

American Land Holdings of Colorado, LLC

Delaware

American Land Holdings of Illinois, LLC

Delaware

American Land Holdings of Indiana, LLC

Delaware

American Land Holdings of Kentucky, LLC

Delaware

American Land Holdings of New Mexico, LLC

Delaware

American Land Holdings of West Virginia, LLC

Delaware

Arid Operations Inc.

Delaware

Big Ridge, Inc.

Illinois

Black Hills Mining Company, LLC

Illinois

BTU Western Resources, Inc.

Delaware

Caballo Grande, LLC

Delaware

Caseyville Dock Company, LLC

Delaware

Central States Coal Reserves of Illinois, LLC

Delaware

Central States Coal Reserves of Indiana, LLC

Delaware

Century Mineral Resources, Inc.

Illinois

Coal Reserve Holding Limited Liability Company No. 1

Delaware

COALSALES II, LLC

Delaware

Colorado Yampa Coal Company

Delaware

Conservancy Resources, LLC

Delaware

Cottonwood Land Company

Delaware

Cyprus Creek Land Company

Delaware

Cyprus Creek Land Resources, LLC

Delaware

Dyson Creek Coal Company, LLC

Delaware

Dyson Creek Mining Company, LLC

Delaware

El Segundo Coal Company, LLC

Delaware

Empire Land Holdings, LLC

Delaware

Falcon Coal Company, LLC

Indiana

Francisco Equipment Company, LLC

Delaware

Francisco Land Holdings Company, LLC

Delaware

Francisco Mining, LLC

Delaware

Gallo Finance Company

Delaware

Gold Fields Chile, LLC

Delaware

Gold Fields Mining, LLC

Delaware

Gold Fields Ortiz, LLC

Delaware

Hayden Gulch Terminal, LLC

Delaware

Henderson Coal Reserves, LLC

Delaware

Highwall Mining Services Company

Delaware

Hillside Recreational Lands, LLC

Delaware

HMC Mining, LLC

Delaware

 

[Signature page to First Lien/Second Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

Illinois Land Holdings, LLC

Illinois

Independence Material Handling, LLC

Delaware

James River Coal Terminal, LLC

Delaware

Juniper Coal Company

Delaware

Kayenta Mobile Home Park, Inc.

Delaware

Kentucky Syngas, LLC

Delaware

Lively Grove Energy, LLC

Delaware

Lively Grove Energy Partners, LLC

Delaware

Marigold Electricity, LLC

Delaware

Midco Supply and Equipment Corporation

Illinois

Midwest Coal Acquisition Corp.

Delaware

Midwest Coal Reserves of Illinois, LLC

Delaware

Midwest Coal Reserves of Indiana, LLC

Delaware

Moffat County Mining, LLC

Delaware

Mustang Energy Company, L.L.C.

Delaware

New Mexico Coal Resources, LLC

Delaware

NM Equipment Company, LLC

Delaware

Pacific Export Resources, LLC

Delaware

Peabody America, Inc.

Delaware

Peabody Archveyor, L.L.C.

Delaware

Peabody Arclar Mining, LLC

Indiana

Peabody Bear Run Mining, LLC

Delaware

Peabody Bear Run Services, LLC

Delaware

Peabody Caballo Mining, LLC

Delaware

Peabody Cardinal Gasification, LLC

Delaware

Peabody COALSALES, LLC

Delaware

Peabody COALTRADE, LLC

Delaware

Peabody COALTRADE International (CTI), LLC

Delaware

Peabody Colorado Operations, LLC

Delaware

Peabody Colorado Services, LLC

Delaware

Peabody Coulterville Mining, LLC

Delaware

Peabody Development Company, LLC

Delaware

Peabody Electricity, LLC

Delaware

Peabody Employment Services, LLC

Delaware

Peabody Energy Generation Holding Company

Delaware

Peabody Energy Investments, Inc.

Delaware

Peabody Energy Solutions, Inc.

Delaware

Peabody Gateway North Mining, LLC

Delaware

Peabody Gateway Services, LLC

Delaware

Peabody Holding Company, LLC

Delaware

Peabody Illinois Services, LLC

Delaware

Peabody Indiana Services, LLC

Delaware

 

[Signature page to First Lien/Second Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

Peabody International Investments, Inc.

Delaware

Peabody International Services, Inc.

Delaware

Peabody Investments Corp.

Delaware

Peabody Magnolia Grove Holdings, LLC

Delaware

Peabody Midwest Management Services, LLC

Delaware

Peabody Midwest Mining, LLC

Indiana

Peabody Midwest Operations, LLC

Delaware

Peabody Midwest Services, LLC

Delaware

Peabody Natural Gas, LLC

Delaware

Peabody Natural Resources Company

Delaware

Peabody New Mexico Services, LLC

Delaware

Peabody Operations Holding, LLC

Delaware

Peabody Powder River Mining, LLC

Delaware

Peabody Powder River Operations, LLC

Delaware

Peabody Powder River Services, LLC

Delaware

Peabody PowerTree Investments, LLC

Delaware

Peabody Recreational Lands, L.L.C.

Delaware

Peabody Rocky Mountain Management Services, LLC

Delaware

Peabody Rocky Mountain Services, LLC

Delaware

Peabody School Creek Mining, LLC

Delaware

Peabody Services Holdings, LLC

Delaware

Peabody Southwest, LLC

Delaware

Peabody Terminal Holding Company, LLC

Delaware

Peabody Terminals, LLC

Delaware

Peabody Trout Creek Reservoir LLC

Delaware

Peabody Twentymile Mining, LLC

Delaware

Peabody Venezuela Coal Corp.

Delaware

Peabody Venture Fund, LLC

Delaware

Peabody-Waterside Development, L.L.C.

Delaware

Peabody Western Coal Company

Delaware

Peabody Wild Boar Mining, LLC

Delaware

Peabody Wild Boar Services, LLC

Delaware

Peabody Williams Fork Mining, LLC

Delaware

Peabody Wyoming Gas, LLC

Delaware

Peabody Wyoming Services, LLC

Delaware

PEC Equipment Company, LLC

Delaware

Point Pleasant Dock Company, LLC

Delaware

Pond River Land Company

Delaware

Porcupine Production, LLC

Delaware

Porcupine Transportation, LLC

Delaware

 

[Signature page to First Lien/Second Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

Riverview Terminal Company

Delaware

Sage Creek Land & Reserves, LLC

Delaware

School Creek Coal Resources, LLC

Delaware

Shoshone Coal Corporation

Delaware

Star Lake Energy Company, L.L.C.

Delaware

Sugar Camp Properties, LLC

Indiana

Thoroughbred Generating Company, LLC

Delaware

Thoroughbred Mining Company, L.L.C.

Delaware

Twentymile Coal, LLC

Delaware

Twentymile Holdings, LLC

Delaware

West Roundup Resources, LLC

Delaware

Wild Boar Equipment Company, LLC

Delaware

Wild Boar Land Holdings Company, LLC

Delaware

 

By:

/s/ James A. Tichenor

Name: James A. Tichenor Title: Vice President and Treasurer

 

Big Sky Coal Company

Delaware

 

By:

/s/ Brian R. Cropper

Name: Brian R. Cropper Title: Treasurer

 

Peabody Sage Creek Mining, LLC

Delaware

 

By:

/s/ Douglas D. Loucks

Name: Douglas D. Loucks Title: Treasurer

 

Peabody Western Coal Company

Delaware

 

By:

/s/ Eric J. Baltz

Name: Eric J. Baltz Title: Treasurer

 

Sage Creek Holdings, LLC

Delaware

 

By:

/s/ Robert A. Fenley

Name: Robert A. Fenley Title: Treasurer

 

Seneca Coal Company, LLC

Delaware

 

By:

/s/ Kurt A. Jones

Name: Kurt A. Jones Title: Treasurer

 

[Signature page to First Lien/Second Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

[FORM OF] SUPPLEMENT NO. [            ] dated as of [            ], 201[ ], to
the FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT dated as of March 16, 2015
(the “First Lien/Second Lien Intercreditor Agreement”), among PEABODY ENERGY
CORPORATION, a Delaware corporation (the “ Borrower”), certain subsidiaries and
affiliates of the Borrower (each a “Grantor”), CITIBANK, N.A., as First Lien
Collateral Agent under the First Lien Credit Agreement, U.S. BANK NATIONAL
ASSOCIATION, as Second Lien Collateral Agent under the Second Lien Indenture,
and the additional Representatives from time to time party thereto.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the First Lien/Second Lien Intercreditor
Agreement.

B. The Grantors have entered into the First Lien/Second Lien Intercreditor
Agreement. Pursuant to the First Lien Credit Agreement, the Second Lien
Indenture, certain Additional Senior Debt Documents, and certain Additional
Second Priority Debt Documents, certain newly acquired or organized Subsidiaries
of the Borrower are required to enter into the First Lien/Second Lien
Intercreditor Agreement. Section 8.07 of the First Lien/Second Lien
Intercreditor Agreement provides that such Subsidiaries may become party to the
First Lien/Second Lien Intercreditor Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary (the “New
Grantor”) is executing this Supplement in accordance with the requirements of
the First Lien Credit Agreement, the Second Lien Indenture, the Additional
Second Priority Debt Documents and Additional Senior Debt Documents.

Accordingly, the Designated Senior Representative and the New Subsidiary Grantor
agree as follows:

SECTION 1. In accordance with Section 8.07 of the First Lien/Second Lien
Intercreditor Agreement, the New Grantor by its signature below becomes a
Grantor under the First Lien/Second Lien Intercreditor Agreement with the same
force and effect as if originally named therein as a Grantor, and the New
Grantor hereby agrees to all the terms and provisions of the First Lien/Second
Lien Intercreditor Agreement applicable to it as a Grantor thereunder. Each
reference to a “Grantor” in the First Lien/Second Lien Intercreditor Agreement
shall be deemed to include the New Grantor. The First Lien/Second Lien
Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to the Designated Senior
Representative and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Bankruptcy Laws and by general
principles of equity.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Designated
Senior Representative shall have received a counterpart of this Supplement that
bears the signature of the New Grantor. Delivery of an executed signature page
to this Supplement by facsimile transmission or other electronic method shall be
as effective as delivery of a manually signed counterpart of this Supplement.

 

Annex I-1



--------------------------------------------------------------------------------

SECTION 4. Except as expressly supplemented hereby, the First Lien/Second Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the First Lien/Second Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.12 of the First Lien/Second Lien Intercreditor
Agreement. All communications and notices hereunder to the New Grantor shall be
given to it in care of the Borrower as specified in the First Lien/Second Lien
Intercreditor Agreement.

SECTION 8. The Borrower agrees to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Designated Senior Representative as required by the applicable Senior Debt
Documents.

 

Annex I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor, and the Designated Senior Representative
have duly executed this Supplement to the First Lien/Second Lien Intercreditor
Agreement as of the day and year first above written.

 

[NAME OF NEW SUBSIDIARY GRANTOR] By:

 

Name: Title: Acknowledged by: [            ], as Designated Senior
Representative By:

 

Name: Title: [            ], as Designated Second Priority Representative By:

 

Name: Title:

 

Annex I-3



--------------------------------------------------------------------------------

ANNEX II

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [__] dated as of [            ], 20[ ]
to the FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT dated as of March 16, 2015
(the “First Lien/Second Lien Intercreditor Agreement”), among PEABODY ENERGY
CORPORATION, a Delaware corporation (the “Borrower”), certain subsidiaries and
affiliates of the Borrower (each a “Grantor”), CITIBANK, N.A., as First Lien
Collateral Agent under the First Lien Credit Agreement, U.S. BANK NATIONAL
ASSOCIATION, as Second Lien Collateral Agent under the Second Lien Indenture,
and the additional Representatives from time to time party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the First Lien/Second Lien Intercreditor
Agreement.

B. As a condition to the ability of the Borrower to incur Second Priority Class
Debt after the date of the First Lien/Second Lien Intercreditor Agreement and to
secure such Second Priority Class Debt with the Second Priority Lien and to have
such Second Priority Class Debt guaranteed by the Grantors, in each case under
and pursuant to the Second Priority Collateral Documents relating thereto, the
Second Priority Class Debt Representative in respect of such Second Priority
Class Debt is required to become a Representative under, and such Second
Priority Class Debt and the Second Priority Class Debt Parties in respect
thereof are required to become subject to and bound by, the First Lien/Second
Lien Intercreditor Agreement. Section 8.09 of the First Lien/Second Lien
Intercreditor Agreement provides that such Second Priority Class Debt
Representative may become a Representative under, and such Second Priority Class
Debt and such Second Priority Class Debt Parties may become subject to and bound
by, the First Lien/Second Lien Intercreditor Agreement as Additional Second
Priority Debt Obligations and Additional Second Priority Debt Parties,
respectively, pursuant to the execution and delivery by the Second Priority
Class Debt Representative of an instrument in the form of this Representative
Supplement and the satisfaction of the other conditions set forth in
Section 8.09 of the First Lien/Second Lien Intercreditor Agreement. The
undersigned Second Priority Class Debt Representative (the “New Representative”)
is executing this Supplement in accordance with the requirements of the Senior
Debt Documents and the Second Priority Debt Documents.

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

SECTION 1. In accordance with Section 8.09 of the First Lien/Second Lien
Intercreditor Agreement, the New Representative by its signature below becomes a
Representative under, and the related Second Priority Class Debt and Second
Priority Class Debt Parties become subject to and bound by, the First
Lien/Second Lien Intercreditor Agreement as Additional Second Priority Debt
Obligations and Additional Second Priority Debt Parties, respectively, with the
same force and effect as if the New Representative had originally been named
therein as a Representative, and the New Representative, on behalf of itself and
such Second Priority Class Debt Parties, hereby agrees to all the terms and
provisions of the First Lien/Second Lien Intercreditor Agreement applicable to
it as a Second Priority Representative and to the Second Priority Class Debt
Parties that it represents as Second Priority Debt Parties. Each reference to a
“Representative” or “Second Priority Representative” in the First Lien/Second
Lien Intercreditor Agreement shall be deemed to include the New Representative.
The First Lien/Second Lien Intercreditor Agreement is hereby incorporated herein
by reference.

 

Annex II-1



--------------------------------------------------------------------------------

SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (ii) this Representative Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with the terms of such
Agreement and (iii) the Second Priority Debt Documents relating to such Second
Priority Class Debt provide that, upon the New Representative’s entry into this
Agreement, the Second Priority Class Debt Parties in respect of such Second
Priority Class Debt will be subject to and bound by the provisions of the First
Lien/Second Lien Intercreditor Agreement as Second Priority Debt Parties.

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission or other electronic method
shall be effective as delivery of a manually signed counterpart of this
Representative Supplement.

SECTION 4. Except as expressly supplemented hereby, the First Lien/Second Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the First Lien/Second Lien Intercreditor Agreement shall not in
any way be affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.12 of the First Lien/Second Lien Intercreditor
Agreement. All communications and notices hereunder to the New Representative
shall be given to it at the address set forth below its signature hereto.

SECTION 8. The Borrower agrees to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative as required by the applicable
Senior Debt Documents.

 

Annex II-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the First
Lien/Second Lien Intercreditor Agreement as of the day and year first above
written.

 

[NAME OF NEW REPRESENTATIVE],

as [                    ] for the holders of

[                             ]

By:

 

Name:

Title:

Address for notices:

 

 

Attention of:

 

Telecopy:

 

[                             ],

as Designated Senior Representative

By:

    

Name:

Title:

 

Annex II-3



--------------------------------------------------------------------------------

Acknowledged by:

PEABODY ENERGY CORPORATION

 

By:

 

Name: Title: [SUBSIDIARY GRANTORS] By:

 

Name: Title:

 

Annex II-4



--------------------------------------------------------------------------------

Schedule I to the

Representative Supplement to the

First Lien/Second Lien Intercreditor Agreement

Grantors

[                    ]

 

Annex II-5



--------------------------------------------------------------------------------

ANNEX III

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [ ] dated as of [            ], 20[ ] to
the FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT dated as of March 16, 2015
(the “First Lien/Second Lien Intercreditor Agreement”), among PEABODY ENERGY
CORPORATION, a Delaware corporation (the “Borrower”), certain subsidiaries and
affiliates of the Borrower (each a “Grantor”), CITIBANK, N.A., as First Lien
Collateral Agent under the First Lien Credit Agreement, U.S. BANK NATIONAL
ASSOCIATION, as Second Lien Collateral Agent under the Second Lien Indenture,
and the additional Representatives from time to time party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the First Lien/Second Lien Intercreditor
Agreement.

B. As a condition to the ability of the Borrower to incur Senior Class Debt
after the date of the First Lien/Second Lien Intercreditor Agreement and to
secure such Senior Class Debt with the Senior Lien and to have such Senior Class
Debt guaranteed by the Grantors on a senior basis, in each case under and
pursuant to the Senior Collateral Documents relating thereto, the Senior Class
Debt Representative in respect of such Senior Class Debt is required to become a
Representative under, and such Senior Class Debt and the Senior Class Debt
Parties in respect thereof are required to become subject to and bound by, the
First Lien/Second Lien Intercreditor Agreement. Section 8.09 of the First
Lien/Second Lien Intercreditor Agreement provides that such Senior Class Debt
Representative may become a Representative under, and such Senior Class Debt and
such Senior Class Debt Parties may become subject to and bound by, the First
Lien/Second Lien Intercreditor Agreement as Additional Senior Debt Obligations
and Additional Senior Debt Parties, respectively, pursuant to the execution and
delivery by the Senior Class Debt Representative of an instrument in the form of
this Representative Supplement and the satisfaction of the other conditions set
forth in Section 8.09 of the First Lien/Second Lien Intercreditor Agreement. The
undersigned Senior Class Debt Representative (the “New Representative”) is
executing this Supplement in accordance with the requirements of the Senior Debt
Documents and the Second Priority Debt Documents.

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

SECTION 1. In accordance with Section 8.09 of the First Lien/Second Lien
Intercreditor Agreement, the New Representative by its signature below becomes a
Representative under, and the related Senior Class Debt and Senior Class Debt
Parties become subject to and bound by, the First Lien/Second Lien Intercreditor
Agreement as Additional Senior Debt Obligations and Additional Senior Debt
Parties, respectively, with the same force and effect as if the New
Representative had originally been named therein as a Representative, and the
New Representative, on behalf of itself and such Senior Class Debt Parties,
hereby agrees to all the terms and provisions of the First Lien/Second Lien
Intercreditor Agreement applicable to it as a Senior Representative and to the
Senior Class Debt Parties that it represents as Senior Debt Parties. Each
reference to a “Representative” or “Senior Representative” in the First
Lien/Second Lien Intercreditor Agreement shall be deemed to include the New
Representative. The First Lien/Second Lien Intercreditor Agreement is hereby
incorporated herein by reference.

 

Annex III-1



--------------------------------------------------------------------------------

SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (ii) this Representative Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with the terms of such
Agreement and (iii) the Senior Debt Documents relating to such Senior Class Debt
provide that, upon the New Representative’s entry into this Agreement, the
Senior Class Debt Parties in respect of such Senior Class Debt will be subject
to and bound by the provisions of the First Lien/Second Lien Intercreditor
Agreement as Senior Secured Parties.

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission or other electronic method
shall be effective as delivery of a manually signed counterpart of this
Representative Supplement.

SECTION 4. Except as expressly supplemented hereby, the First Lien/Second Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the First Lien/Second Lien Intercreditor Agreement shall not in
any way be affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.12 of the First Lien/Second Lien Intercreditor
Agreement. All communications and notices hereunder to the New Representative
shall be given to it at the address set forth below its signature hereto.

SECTION 8. The Borrower agrees to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative as required by the applicable
Senior Debt Documents.

 

Annex III-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the First
Lien/Second Lien Intercreditor Agreement as of the day and year first above
written.

 

[NAME OF NEW REPRESENTATIVE],

as [                    ] for the holders of

[                             ]

By:

 

 

Name:

Title:

Address for notices:

 

 

Attention of:

 

Telecopy:

 

[                             ],

as Designated Senior Representative

By:

    

Name:

Title:

 

Annex III-3



--------------------------------------------------------------------------------

Acknowledged by:

PEABODY ENERGY CORPORATION

 

By:

 

Name: Title: [SUBSIDIARY GRANTORS] By:

 

Name: Title:

 

Annex III-4



--------------------------------------------------------------------------------

Schedule I to the

Representative Supplement to the

First Lien/Second Lien Intercreditor Agreement

Grantors

[                    ]

 

Annex III-5